[jpmcreditagreementfinal1001.jpg]
CREDIT AGREEMENT dated as of December 19, 2019 among HARMONIC INC. and HARMONIC
INTERNATIONAL GmbH and JPMORGAN CHASE BANK, N.A.



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
.........................................................................................................................
1 SECTION 1.01 Defined Terms
.....................................................................................................
1 SECTION 1.02 Classification of Loans and Borrowings
........................................................... 28 SECTION 1.03
Terms Generally
................................................................................................
28 SECTION 1.04 Accounting Terms; GAAP
................................................................................
29 SECTION 1.05 Interest Rates; LIBOR Notification
.................................................................. 29 SECTION
1.06 Status of Obligations
.........................................................................................
30 SECTION 1.07 Times of Day
.....................................................................................................
30 SECTION 1.08 Rounding
...........................................................................................................
30 ARTICLE II THE CREDITS
......................................................................................................................
30 SECTION 2.01 Commitments
....................................................................................................
30 SECTION 2.02 Loans and Borrowings
......................................................................................
30 SECTION 2.03 Borrowing Procedures; Requests for Revolving Borrowings
........................... 31 SECTION 2.04 Letters of Credit
................................................................................................
32 SECTION 2.05 Funding of Borrowings
.....................................................................................
35 SECTION 2.06 Interest Elections
...............................................................................................
35 SECTION 2.07 Termination and Reduction of Commitment
.................................................... 36 SECTION 2.08 Repayment
of Loans; Evidence of Debt
........................................................... 36 SECTION 2.09
Prepayment of
Loans.........................................................................................
37 SECTION 2.10 Fees
...................................................................................................................
38 SECTION 2.11 Interest
...............................................................................................................
38 SECTION 2.12 Alternate Rate of Interest; Illegality
.................................................................. 39 SECTION
2.13 Increased Costs
.................................................................................................
41 SECTION 2.14 Break Funding Payments
..................................................................................
42 SECTION 2.15 Withholding of Taxes; Gross-Up
...................................................................... 42
SECTION 2.16 Payments Generally; Allocation of Proceeds
.................................................... 45 SECTION 2.17 Returned
Payments............................................................................................
46 SECTION 2.18 Determination of Dollar Amounts
.................................................................... 47 SECTION
2.19 Judgment Currency
...........................................................................................
47 ARTICLE III REPRESENTATIONS AND WARRANTIES
.................................................................... 47 SECTION
3.01 Organization; Powers
........................................................................................
47 SECTION 3.02 Authorization; Enforceability
............................................................................ 47
SECTION 3.03 Governmental Approvals; No Conflicts
............................................................ 48 SECTION 3.04
Financial Condition; No Material Adverse Change
.......................................... 48 SECTION 3.05 Properties
..........................................................................................................
48 SECTION 3.06 Litigation and Environmental Matters
.............................................................. 48 SECTION 3.07
Compliance with Laws and Agreements; No Default
....................................... 49 SECTION 3.08 Investment Company
Status
..............................................................................
49 SECTION 3.09 Taxes
.................................................................................................................
49 SECTION 3.10 Compliance with Swiss Non-Bank Rules
......................................................... 49 SECTION 3.11 ERISA
...............................................................................................................
49 SECTION 3.12 Disclosure
..........................................................................................................
49 SECTION 3.13 Material Agreements
.........................................................................................
50 SECTION 3.14 Solvency
............................................................................................................
50 SECTION 3.15 Insurance
...........................................................................................................
50 i



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1003.jpg]
SECTION 3.16 Capitalization and Subsidiaries
......................................................................... 50
SECTION 3.17 Security Interest in Collateral
............................................................................ 51
SECTION 3.18 Employment Matters
.........................................................................................
51 SECTION 3.19 Margin Regulations
...........................................................................................
51 SECTION 3.20 Use of Proceeds
.................................................................................................
51 SECTION 3.21 No Burdensome
Restrictions.............................................................................
51 SECTION 3.22 Anti-Corruption Laws and Sanctions
................................................................ 51 SECTION 3.23
Plan Assets; Prohibited Transactions
................................................................ 52 ARTICLE IV
CONDITIONS
.....................................................................................................................
52 SECTION 4.01 Effective Date
...................................................................................................
52 SECTION 4.02 Each Credit Event
.............................................................................................
54 ARTICLE V AFFIRMATIVE COVENANTS
...........................................................................................
55 SECTION 5.01 Financial Statements; Borrowing Base and Other Information
........................ 55 SECTION 5.02 Notices of Material Events
................................................................................
57 SECTION 5.03 Existence; Conduct of Business
........................................................................ 58
SECTION 5.04 Payment of Obligations
.....................................................................................
58 SECTION 5.05 Maintenance of Properties
.................................................................................
58 SECTION 5.06 Books and Records; Inspection Rights
............................................................. 58 SECTION 5.07
Compliance with Laws and Material Contractual Obligations
......................... 59 SECTION 5.08 Compliance with Swiss Non-Bank Rules
......................................................... 59 SECTION 5.09 Use of
Proceeds
.................................................................................................
59 SECTION 5.10 Accuracy of Information
...................................................................................
59 SECTION 5.11 Insurance
...........................................................................................................
59 SECTION 5.12 Casualty and Condemnation
............................................................................. 60
SECTION 5.13 Depository Banks
..............................................................................................
60 SECTION 5.14 Additional Collateral; Further Assurances
........................................................ 60 SECTION 5.15
Post-Closing Obligations
..................................................................................
61 ARTICLE VI NEGATIVE COVENANTS
................................................................................................
61 SECTION 6.01 Indebtedness
......................................................................................................
61 SECTION 6.02 Liens
..................................................................................................................
63 SECTION 6.03 Fundamental Changes
.......................................................................................
65 SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
.......................... 65 SECTION 6.05 Asset Sales
........................................................................................................
67 SECTION 6.06 Sale and Leaseback Transactions
...................................................................... 68
SECTION 6.07 Swap Agreements
.............................................................................................
68 SECTION 6.08 Restricted Payments; Certain Payments of
Indebtedness.................................. 68 SECTION 6.09 Transactions with
Affiliates
..............................................................................
69 SECTION 6.10 Restrictive Agreements
.....................................................................................
70 SECTION 6.11 Amendment of Material Documents
................................................................. 70 SECTION
6.12 Financial Covenants
..........................................................................................
70 ARTICLE VII EVENTS OF DEFAULT
....................................................................................................
71 ARTICLE VIII
MISCELLANEOUS..........................................................................................................
74 SECTION 8.01 Notices
..............................................................................................................
74 SECTION 8.02 Waivers; Amendments
......................................................................................
75 SECTION 8.03 Expenses; Indemnity; Damage Waiver
............................................................. 75 SECTION 8.04
Successors and Assigns
.....................................................................................
77 ii



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1004.jpg]
SECTION 8.05 Survival
.............................................................................................................
78 SECTION 8.06 Counterparts; Integration; Effectiveness; Electronic Execution
....................... 79 SECTION 8.07 Severability
.......................................................................................................
79 SECTION 8.08 Right of Setoff
...................................................................................................
79 SECTION 8.09 Governing Law; Jurisdiction; Consent to Service of Process
........................... 80 SECTION 8.10 California Judicial Reference
............................................................................ 80
SECTION 8.11 WAIVER OF JURY TRIAL
............................................................................. 82
SECTION 8.12 Headings
............................................................................................................
82 SECTION 8.13 Confidentiality
..................................................................................................
82 SECTION 8.14 Non-reliance; Violation of Law
........................................................................ 83
SECTION 8.15 USA PATRIOT Act
..........................................................................................
83 SECTION 8.16 Disclosure
..........................................................................................................
83 SECTION 8.17 Interest Rate
Limitation.....................................................................................
83 SECTION 8.18 No Fiduciary Duty, etc
......................................................................................
83 SECTION 8.19 Marketing Consent
............................................................................................
84 ARTICLE IX LOAN GUARANTY
...........................................................................................................
84 SECTION 9.01 Guaranty
............................................................................................................
84 SECTION 9.02 Guaranty of Payment
..........................................................................................
85 SECTION 9.03 No Discharge or Diminishment of Loan Guaranty
............................................. 85 SECTION 9.04 Defenses Waived
...............................................................................................
85 SECTION 9.05 Rights of Subrogation
.........................................................................................
86 SECTION 9.06 Reinstatement; Stay of Acceleration
................................................................... 86 SECTION
9.07 Information
........................................................................................................
86 SECTION 9.08 Termination
.......................................................................................................
86 SECTION 9.09 Taxes
.................................................................................................................
86 SECTION 9.10 Maximum Liability
............................................................................................
87 SECTION 9.11 Contribution
......................................................................................................
87 SECTION 9.12 Liability Cumulative
.........................................................................................
87 SECTION 9.13 Keepwell
...........................................................................................................
88 ARTICLE X THE BORROWER REPRESENTATIVE.
........................................................................... 88
SECTION 10.01 Appointment; Nature of Relationship
............................................................. 88 SECTION 10.02
Powers
.............................................................................................................
88 SECTION 10.03 Employment of Agents
...................................................................................
88 SECTION 10.04 Notices
............................................................................................................
88 SECTION 10.05 Successor Borrower Representative
................................................................ 89 SECTION
10.06 Execution of Loan Documents; Borrowing Base Certificate
.......................... 89 SECTION 10.07 Reporting
.........................................................................................................
89 ARTICLE XI LIMITATIONS FOR SWISS BORROWER.
...................................................................... 89
SECTION 11.01 Limitations for Swiss Borrower
...................................................................... 89
EXHIBITS: Exhibit A – Borrowing Base Certificate Exhibit B – Compliance
Certificate Exhibit C – Joinder Agreement iii



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1005.jpg]
CREDIT AGREEMENT dated as of [●] (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), among HARMONIC INC.
and HARMONIC INTERNATIONAL GmbH, as Borrowers, the other Loan Parties party
hereto, and JPMORGAN CHASE BANK, N.A., as Lender. The parties hereto agree as
follows: ARTICLE I Definitions SECTION 1.01 Defined Terms. As used in this
Agreement, the following terms have the meanings specified below: “Account” has
the meaning assigned to such term in the Security Agreement. “Account Debtor”
means any Person obligated on an Account. “Acquisition” means any transaction,
or any series of related transactions, consummated on or after the Effective
Date, by which any Loan Party or any Subsidiary (a) acquires any going business
or all or substantially all of the assets of any Person, whether through
purchase of assets, merger or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person. “Adjusted LIBO Rate”
means, with respect to any Eurodollar Borrowing for any Interest Period or for
any CBFR Borrowing, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. “Adjusted One Month LIBOR Rate”
means, for any day, an interest rate per annum equal to the sum of (i) 2.50% per
annum plus (ii) the Adjusted LIBO Rate for a one-month interest period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day); provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
day shall be based on the LIBO Screen Rate at approximately 11:00 a.m. London
time on such day. “Adjusted Quick Ratio” means, on any date, the ratio of (a)
Quick Assets of the Company and its Subsidiaries on such date to (b) current
liabilities of the Company and its Subsidiaries on such date, minus (i) the
current portion of deferred revenue, minus (ii) liabilities related solely to
(x) the financing of R&D Accounts Receivables and (y) foreign exchange hedging
transactions, minus (iii) the current portion of the Convertible Notes on such
date, minus (iv) the current portion of the operating lease liability of the
Company and its Subsidiaries on such date, all determined on a consolidated
basis in accordance with GAAP. “Affiliate” means, with respect to a specified
Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
specified Person. “Aggregate Availability” means, at any time, the aggregate
Availability of all the Borrowers. “Aggregate Borrowing Base” means the
aggregate of the Borrowing Bases of all the Borrowers. 1



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1006.jpg]
“Alternative Currency” means AED, EUR, GBP, MYR, AUD, CAD, MXN and any
additional currencies determined after the Effective Date by mutual agreement of
the Borrower Representative and Lender; provided that each such currency is a
lawful currency that is readily available, freely transferable and not
restricted, able to be converted into dollars and available in the London
interbank deposit market. “Anti-Corruption Laws” means all laws, rules, and
regulations of any jurisdiction applicable to any Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Applicable Rate” means, for any day, (a) with respect to any CBFR Loan, 1.25%
annum, (b) with respect to any Eurodollar Loan, 2.25% per annum, and (c) with
respect to the commitment fees payable under Section 2.10(a), 0.40% per annum.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender. “Availability”
means, with respect to each Borrower, at any time, an amount equal to (a) the
lesser of (i) the Revolving Commitment and (ii) the Borrowing Base of such
Borrower minus (b) the Revolving Exposure. “Availability Period” means the
period from and including the Effective Date to but excluding the earlier of the
Revolving Credit Maturity Date and the date of termination of the Revolving
Commitment. “Banking Services” means each and any of the following bank services
provided to any Loan Party or any Subsidiary by the Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services and cash pooling services). “Banking
Services Obligations” means any and all obligations of the Loan Parties or their
Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services. “Beneficial Ownership Certification” means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Borrower” or
“Borrowers” means, individually or collectively, the Company and the Swiss
Borrower. “Borrower Representative” has the meaning assigned to such term in
Section 10.01. “Borrowing” means Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect. 2



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1007.jpg]
“Borrowing Base” means, at any time, with respect to each Borrower, the sum of
(a) 85% of such Borrower’s Eligible Accounts at such time, plus (b) 50% of such
Borrower’s Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, minus (c) Reserves related to such
Borrower. The Lender may, in its Permitted Discretion, reduce the advance rates
set forth above, adjust Reserves or reduce one or more of the other elements
used in computing the Borrowing Base. “Borrowing Base Certificate” means a
certificate, signed and certified as accurate and complete in all material
respects by a Financial Officer of the Borrower Representative, in substantially
the form of Exhibit A or another form which is acceptable to the Lender in its
sole discretion. “Borrowing Request” means a request by the Borrower
Representative for a Borrowing in accordance with Section 2.03, which shall be
in a form reasonably satisfactory to, or provided by, the Lender. “Burdensome
Restrictions” means any consensual encumbrance or restriction of the type
described in clause (a) or (b) of Section 6.10. “Business Day” means any day
that is not a Saturday, Sunday or other day on which commercial banks in New
York City are authorized or required by law to remain closed; provided that,
when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for general business in London.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. “CB Floating Rate” means the Prime Rate; provided that the
CB Floating Rate shall never be less than the Adjusted One Month LIBOR Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day). Any change in the CB Floating Rate due to a change in the Prime
Rate or the Adjusted One Month LIBOR Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Adjusted One Month
LIBOR Rate, respectively. “CBFR”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
bear interest at a rate determined by reference to the CB Floating Rate. “Change
in Control” means (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) occupation at any time of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were not (i) directors of the Company on the date of this Agreement or
nominated or appointed by the board of directors of the Company, or (ii)
appointed by directors so nominated or appointed; or (c) except as permitted by
Section 6.03(a), the Company shall cease to own, free and clear of all Liens or
other encumbrances (other than the Liens securing the Obligations), 100% of the
outstanding voting Equity Interests (other than director’s qualifying shares or
other nominal amounts of Equity Interests required to be held by Persons other
than the Company or any Subsidiary under applicable law) of the other Borrowers
on a fully diluted basis. 3



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1008.jpg]
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by the Lender (or, for purposes of
Section 2.13(b), by any lending office of the Lender or by the Lender’s holding
company, if any) with any request, guideline, requirement or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that, notwithstanding anything herein
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements or directives thereunder
or issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the U.S. or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented. “Charges” has the meaning assigned to such term in Section 8.17.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Lender, on behalf of the
Secured Parties, to secure the Secured Obligations. “Collateral Access
Agreement” has the meaning assigned to such term in the Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement, the Swiss
Collateral Documents and any other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
or evidence Liens to secure the Secured Obligations, including, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, loan agreements, notes, guarantees, subordination agreements, pledges,
powers of attorney, consents, collateral assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party and delivered to the
Lender. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute. “Common
Stock” means the common stock of the Company, par value $0.001 per share.
“Company” means Harmonic, Inc., a Delaware corporation. “Compliance Certificate”
means a certificate, signed and certified as accurate and complete in all
material respects by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Lender in its sole discretion. “Connection Income Taxes” means Other Connection
Taxes that are imposed on or measured by net income (however denominated) or
that are franchise Taxes or branch profits Taxes. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. 4



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1009.jpg]
“Controlled Foreign Corporation” has the meaning assigned thereto in Section
957(a) of the Code. “Convertible Notes” means, collectively, (a) the Company’s
4.00% Senior Convertible Notes due 2020 pursuant to an indenture (the “2020
Notes Indenture”), dated December 14, 2015, by and between the Company and U.S.
Bank National Association, as trustee, and (b) the Company’s 2.00% Convertible
Senior Notes due 2024 pursuant to an indenture (the “2024 Notes Indenture”)
dated September 13, 2019, by and between the Company and U.S. Bank National
Association, as trustee. “Default” means any event or condition which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default. “Disclosed Matters”
means the actions, suits, proceedings and environmental matters disclosed in
Schedule 3.06 to the Disclosure Letter. “Disclosure Letter” means the disclosure
letter, dated as of the Effective Date, delivered by the Borrowers to Lender.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. “Dividing Person” has
the meaning assigned to it in the definition of “Division.” “Division” means the
division of the assets, liabilities and/or obligations of a Person (the
“Dividing Person”) among two or more Persons (whether pursuant to a “plan of
division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division. “Document” has the
meaning assigned to such term in the Security Agreement. “Dollar Equivalent”
means, for any amount, at the time of determination thereof, (a) if such amount
is expressed in dollars, such amount, (b) if such amount is expressed in an
Alternative Currency, the equivalent of such amount in dollars determined by
using the rate of exchange for the purchase of dollars with the Alternative
Currency last provided (either by publication or otherwise provided to the
Lender) by the applicable Thompson Reuters Corp. (“Reuters”) source on the
Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of dollars with the Alternative Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the Lender in
its sole discretion (or if such service ceases to be available or ceases to
provide such rate of exchange, the equivalent of such amount in dollars as
determined by the Lender using any method of determination it deems appropriate
in its sole discretion) and (c) if such amount is 5



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1010.jpg]
denominated in any other currency, the equivalent of such amount in dollars as
determined by the Lender using any method of determination it deems appropriate
in its sole discretion. “Dollars”, “dollars” or “$” refers to lawful money of
the U.S. “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the U.S. “EBITDA” means, for any period,
Net Income for such period plus (a) without duplication and to the extent
deducted in determining Net Income for such period, the sum of (i) Interest
Expense for such period, (ii) income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization expense for such period,
(iv) non-cash stock compensation and other non-cash losses, charges, expenses,
rents and operating lease expenses for such period, (v) any extraordinary,
unusual or non- recurring items, (vi) (A) transition, integration, business
optimization and similar fees, charges and expenses related to acquisitions and
business combinations and (B) restructuring, discontinued operations or similar
charges, in each case to the extent permitted under the Loan Documents and in an
amount in the aggregate, for clause (v) and this clause (vi), not to exceed 15%
of EBITDA (prior to giving effect to any adjustments or add backs) in any
four-fiscal quarter period, (vii) transaction costs associated with this
Agreement in an aggregate amount, for this clause (vii) not to exceed $240,000,
and (viii) any net gain realized upon the sale or other Disposition of any asset
or disposed operations (including pursuant to any Sale and Leaseback
Transaction) which is not sold or otherwise Disposed of in the ordinary course
of business, to the extent such sale or disposition is permitted under the Loan
Documents, minus (b) without duplication and to the extent included in Net
Income, (i) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period and (ii) any
extraordinary gains and any non-cash items of income for such period, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP. In addition, EBITDA shall be calculated to exclude: (x)
the cumulative effects of a change in accounting principles and (y) other
effects resulting from recapitalizations or the application of purchase
accounting associated with any acquisitions or dispositions permitted under the
Loan Documents. For purposes of calculating EBITDA for any period during which
one or more Permitted Acquisitions occurs, such Permitted Acquisition (and all
other Permitted Acquisitions that have been consummated during the applicable
period) shall be deemed to have occurred as of the first day of the applicable
period of measurement and EBITDA shall be determined by including the EBITDA
attributable to the property or Person acquired in such Permitted Acquisition,
in each case for such period (calculated based on the EBITDA for such property
or Person prior to such acquisition, including any amounts added back or
deducted pursuant to the definition of EBITDA); provided, that such EBITDA to be
included is reflected in financial statements or other financial data reasonably
acceptable to the Lender and based on reasonable assumption and calculations
which are expected to have a continuous impact; provided, further, that the
foregoing amounts shall be without duplication of any adjustments that are
already included in the calculation of EBITDA. “ECP” means an “eligible contract
participant” as defined in Section 1(a)(18) of the Commodity Exchange Act or any
regulations promulgated thereunder and the applicable rules issued by the
Commodity Futures Trading Commission and/or the SEC. “Effective Date” means the
date on which the conditions specified in Section 4.01 are satisfied (or waived
in accordance with Section 8.02). 6



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1011.jpg]
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record. “Electronic
System” means any electronic system, including e-mail, e-fax, web portal access
for the Borrower, and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by the Lender and any of its
respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system. “Eligible Accounts” means, at
any time, the Accounts of a Borrower which the Lender determines in its
Permitted Discretion are eligible as the basis for the extension of Revolving
Loans and the issuance of Letters of Credit. Without limiting the Lender’s
discretion provided herein, Eligible Accounts shall not include any Account of a
Borrower: (a) which is not subject to a first priority perfected security
interest in favor of the Lender; (b) which is subject to any Lien other than (i)
a Lien in favor of the Lender and (ii) a Permitted Encumbrance which does not
have priority over the Lien in favor of the Lender; (c) which is unpaid more
than 90 days (or 180 days for Vodafone Procurement Company SARL) after the date
of the original invoice therefor, or which has been written off the books of
such Borrower or otherwise designated as uncollectible; (d) which is owing by an
Account Debtor for which more than 30% of the Accounts owing from such Account
Debtor and its Affiliates are ineligible pursuant to clause (c) above; (e) which
is owing by an Account Debtor to the extent the aggregate amount of Accounts
owing from such Account Debtor and its Affiliates to (i) such Borrower exceeds
25% of the aggregate amount of Eligible Accounts of such Borrower or (ii) all
Borrowers exceeds 25% of the aggregate amount of Eligible Accounts of all
Borrowers, in each case for the amount that exceeds that percentage; (f) with
respect to which any covenant, representation or warranty contained in this
Agreement, in the Security Agreement or in any Swiss Collateral Document has
been breached or is not true in any material respect; (g) which (i) does not
arise from the sale of goods or performance of services in the ordinary course
of business, (ii) is not evidenced by an invoice or other documentation
reasonably satisfactory to the Lender which has been sent to the Account Debtor,
(iii) represents a progress billing (except for Eligible Milestone Accounts),
(iv) is contingent upon such Borrower’s completion of any further performance
(except for Eligible Milestone Accounts), (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on- delivery or any other repurchase or return basis (except for Eligible
Milestone Accounts) or (vi) relates to payments of interest; (h) for which the
goods giving rise to such Account have not been shipped to the Account Debtor or
for which the services giving rise to such Account have not been performed by
such Borrower or if such Account was invoiced more than once, except in each
case for Eligible Milestone Accounts; 7



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1012.jpg]
(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason; (j) which is owed by an Account Debtor
which has (i) applied for, suffered, or consented to the appointment of any
receiver, custodian, trustee, or liquidator of its assets, (ii) had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state or federal bankruptcy laws, (iv) admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business; (k) which is owed by any Account Debtor
which has sold all or substantially all of its assets; (l) with respect to the
Company, which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S. or the District of Columbia,
Canada, or any province of Canada unless, in any such case, such Account is
backed by a letter of credit acceptable to the Lender which is in the possession
of, and is directly drawable by, the Lender; (m) with respect to the Swiss
Borrower, which is owing from an Account Debtor (i) which does not have its
principal place of business in the U.S., Switzerland, Canada, the United
Kingdom, France, Germany, Italy, the Netherlands, Norway, Denmark, Sweden,
Singapore, Australia, New Zealand, Belgium, Ireland, Spain, Portugal, Austria,
Finland, Luxembourg, or Hong Kong or (ii) whose billing address (as set forth in
the applicable invoice for such Account) is not in the U.S., Switzerland,
Canada, the United Kingdom, France, Germany, Italy, the Netherlands, Norway,
Denmark, Sweden, Singapore, Australia, New Zealand, Belgium, Ireland, Spain,
Portugal, Austria, Finland, Luxembourg, or Hong Kong; (n) with respect to the
Company, which is owed in any currency other than U.S. dollars; (o) with respect
to the Swiss Borrower, which is billed and/or payable in a currency other than
U.S. dollars, Pound Sterling, or Euros; (p) which is owed by (i) any government
(or any department, agency, public corporation, or instrumentality thereof) of
any country other than the U.S., unless such Account is backed by a letter of
credit acceptable to the Lender which is in the possession of, and is directly
drawable by, the Lender, or (ii) any government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Lender in such Account, have been complied with to the Lender’s satisfaction;
(q) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates; (r)
which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any 8



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1013.jpg]
security, deposit, progress payment, retainage or other similar advance made by
or for the benefit of an Account Debtor, in each case to the extent thereof; (s)
which is subject to any counterclaim, deduction, defense, setoff or dispute but
only to the extent of any such counterclaim, deduction, defense, setoff or
dispute; (t) which is evidenced by any promissory note, chattel paper or
instrument; (u) which is owed by an Account Debtor (i) located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit such Borrower to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such
Borrower has filed such report or qualified to do business in such jurisdiction
or (ii) which is a Sanctioned Person; (v) with respect to which such Borrower
has made any agreement with the Account Debtor for any reduction thereof, other
than discounts and adjustments given in the ordinary course of business but only
to the extent of any such reduction, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;
(w) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Federal Reserve Board; (x) which is for
goods that have been sold under a purchase order or pursuant to the terms of a
contract or other agreement or understanding (written or oral) that indicates or
purports that any Person other than such Borrower has or has had an ownership
interest in such goods, or which indicates any party other than such Borrower as
payee or remittance party; (y) which was created on cash on delivery terms; (z)
which has been acquired in connection with an Acquisition, unless the Lender
shall have conducted an audit and field examination thereof to its reasonable
satisfaction; or (aa) which the Lender determines in its Permitted Discretion
may not be paid by reason of the Account Debtor’s inability to pay or which the
Lender otherwise determines in its Permitted Discretion is unacceptable for any
reason whatsoever. In the event that an Account of a Borrower which was
previously an Eligible Account ceases to be an Eligible Account hereunder, such
Borrower or the Borrower Representative shall notify the Lender thereof on and
at the time of submission to the Lender of the next Borrowing Base Certificate.
In determining the amount of an Eligible Account of a Borrower, the face amount
of an Account may, in the Lender’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Borrower to reduce the amount of
such Account. 9



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1014.jpg]
“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Lender determines in its Permitted Discretion is eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit hereunder.
Without limiting the Lender’s discretion provided herein, Eligible Inventory of
a Borrower shall not include any Inventory: (a) which is not subject to a first
priority perfected Lien in favor of the Lender; (b) which is subject to any Lien
other than (i) a Lien in favor of the Lender and (ii) a Permitted Encumbrance
which does not have priority over the Lien in favor of the Lender; (c) which is,
in the Lender’s opinion, slow moving, obsolete, unmerchantable, defective, used,
unfit for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity; (d) with respect to which any covenant, representation
or warranty contained in this Agreement, in the Security Agreement or in the
Swiss Collateral Documents has been breached or is not true and which does not
conform to all standards imposed by any Governmental Authority; (e) in which any
Person other than such Borrower shall (i) have any direct or indirect ownership,
interest or title or (ii) be indicated on any purchase order or invoice with
respect to such Inventory as having or purporting to have an interest therein;
(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business; (g) (i) with respect to the Company, which is not located in
the U.S. or is in transit with a common carrier from vendors and suppliers or
(ii) with respect to the Swiss Borrower, which is not located in Switzerland or
is in transit with a common carrier from vendors and suppliers; (h) which is
located in any location leased by such Borrower unless (i) the lessor has
delivered to the Lender a Collateral Access Agreement or (ii) a Reserve for
rent, charges and other amounts due or to become due with respect to such
facility has been established by the Lender in its Permitted Discretion; (i)
which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless such warehouseman or bailee has delivered to the Lender a Collateral
Access Agreement and such other documentation as the Lender may reasonably
require; (j) which is being processed offsite at a third party location or
outside processor, or is in transit to or from such third party location or
outside processor; (k) which is a discontinued product or component thereof; (l)
which is the subject of a consignment by such Borrower as consignor; (m) which
is perishable; 10



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1015.jpg]
(n) which contains or bears any intellectual property rights licensed to such
Borrower unless the Lender is satisfied that it may sell or otherwise dispose of
such Inventory without (i) infringing the rights of such licensor, (ii)
violating any contract with such licensor, or (iii) incurring any liability with
respect to payment of royalties, other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement; (o) which is not
reflected in a current perpetual inventory report of such Borrower; (p) for
which reclamation rights have been asserted by the seller; (q) which has been
acquired from a Sanctioned Person; (r) which has been acquired in connection
with an Acquisition, unless the Lender shall have conducted an audit and field
examination thereof to its reasonable satisfaction; or (s) which the Lender
otherwise determines in its Permitted Discretion is unacceptable. In the event
that Inventory of a Borrower which was previously Eligible Inventory ceases to
be Eligible Inventory hereunder, such Borrower or the Borrower Representative
shall notify the Lender thereof on and at the time of submission to the Lender
of the next Borrowing Base Certificate. “Eligible Milestone Accounts” means
Accounts subject to contractual arrangements between a Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements, in an amount not to exceed 10% of the lesser of (i)
the Aggregate Borrowing Base and (ii) the Revolving Commitment. “Environmental
Laws” means all laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the (i)
environment, (ii) preservation or reclamation of natural resources, (iii) the
management, Release or threatened Release of any Hazardous Material or (iv)
health and safety matters. “Environmental Liability” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of a Borrower or
any Subsidiary directly or indirectly resulting from or based upon (a) any
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing. “Equity Interests” means shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any of the foregoing, but excluding any
debt securities convertible into any of the foregoing, cash or a combination
thereof. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001 (14) of 11



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1016.jpg]
ERISA or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code. “ERISA
Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or
the regulations issued thereunder, with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the failure to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by any
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by any Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon any Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status or in reorganization, within the meaning of Title
IV of ERISA. “Eurodollar”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, bear
interest at a rate determined by reference to the Adjusted LIBO Rate. “Event of
Default” has the meaning assigned to such term in Article VII. “Excluded
Subsidiary” means any (a) Controlled Foreign Corporation, (b) Subsidiary
(including any Subsidiary treated as a disregarded entity for U.S. federal
income Tax purposes) that is owned, directly or indirectly, by a Controlled
Foreign Corporation, or (c) FSHCO. “Excluded Swap Obligation” means, with
respect to any Guarantor, any Swap Obligation if, and to the extent that, all or
a portion of the Guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest to secure, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an ECP at the time the
Guarantee of such Guarantor or the grant of such security interest becomes or
would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal. “Excluded Taxes” means any of the following Taxes imposed on or
with respect to the Lender or required to be withheld or deducted from a payment
to the Lender: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of the Lender being organized under the laws of, or having
its principal office or its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that otherwise are Other Connection Taxes, (b) U.S. federal withholding Taxes
imposed on amounts payable to or for the account of the Lender with respect to
an applicable interest in a Loan, Letter of Credit or Revolving Commitment
pursuant to a law in effect on the date on which (i) the Lender acquires such
interest in the Loan, Letter of Credit or Revolving Commitment or (ii) the
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.15, amounts with respect to such Taxes were 12



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1017.jpg]
payable either to the Lender’s assignor immediately before the Lender became a
party hereto or to the Lender immediately before it changed its lending office,
(c) Taxes attributable to a Lender’s failure to comply with Section 2.15(e)and
(d) any withholding Taxes imposed under FATCA. “Existing Letters of Credit”
means those Letters of Credit described on Schedule 1.01 to the Disclosure
Letter. “FATCA” means Sections 1471 through 1474 of the Code as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code. “Federal Funds Effective Rate” means, for any day,
the rate calculated by the NYFRB based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as the effective federal funds rate,
provided that, if the Federal Funds Effective Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement. “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System of the United States of America. “Financial Officer” means the
chief financial officer, principal accounting officer, treasurer or controller
of a Borrower, and in the case of the Swiss Borrower, any managing officer.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FSHCO” means any Domestic Subsidiary (including any disregarded entity for U.S.
federal income Tax purposes) substantially all the assets of which consist of
(a) Equity Interests in one or more Controlled Foreign Corporations or other
entities that are described in this definition (or are treated as consisting of
such assets for U.S. federal income Tax purposes) and/or (b) Indebtedness or
accounts receivable owed by one or more Controlled Foreign Corporations or other
entities that are described in this definition (or are treated as so owed by any
such entity for U.S. federal income Tax purposes). “Funding Account” has the
meaning assigned to such term in Section 4.01(h). “GAAP” means generally
accepted accounting principles in the U.S. “Governmental Authority” means the
government of the U.S., any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government. “Guarantee” of or by any Person (the “guarantor”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance 13



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1018.jpg]
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business, customary warranties or indemnification obligations entered into in
the ordinary course of business or in connection with transactions permitted
hereunder. “Guaranteed Obligations” has the meaning assigned to such term in
Section 9.01. “Guarantors” means all Loan Guarantors, and the term “Guarantor”
means each or any one of them individually. “Hazardous Materials” means: (a) any
substance, material, or waste that is included within the definitions of
“hazardous substances,” “hazardous materials,” “hazardous waste,” “toxic
substances,” “toxic materials,” “toxic waste,” or words of similar import in any
Environmental Law; (b) those substances listed as hazardous substances by the
United States Department of Transportation (or any successor agency) (49 C.F.R.
172.101 and amendments thereto) or by the Environmental Protection Agency (or
any successor agency) (40 C.F.R. Part 302 and amendments thereto); and (c) any
substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos-containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, Freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical. “Impacted Interest Period” has
the meaning assigned to such term in the definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business which are not more than 120
days past due), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all reimbursement obligations, contingent or otherwise, of such
Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) obligations under any earn-out solely to
the extent payable in cash (which for all purposes of this Agreement shall be
valued in accordance with GAAP), (k) any other Off-Balance Sheet Liability and
(l) net obligations under any and all Swap Agreements. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. “Indemnified
Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any
Loan Document and (b) to the extent not otherwise described in the foregoing
clause (a), Other Taxes. “Indemnitee” has the meaning assigned to such term in
Section 8.03(b). 14



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1019.jpg]
“Information” has the meaning assigned to such term in Section 8.13. “Interest
Election Request” means a request by the Borrower Representative to convert or
continue a Borrowing in accordance with Section 2.06, which shall be in a form
reasonably satisfactory to, or provided by, the Lender. “Interest Expense”
means, with reference to any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Company and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Company and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates, to the extent such net
costs are allocable to such period in accordance with GAAP), calculated for the
Company and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP. “Interest Payment Date” means (a) with respect to any CBFR
Loan, the first Business Day of each calendar month and the Revolving Credit
Maturity Date, and (b) with respect to any Eurodollar Loan, the last day of each
Interest Period applicable to the Borrowing of which such Loan is a part and the
Revolving Credit Maturity Date. “Interest Period” means, with respect to any
Eurodollar Borrowing, the period commencing on the date of such Eurodollar
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two or three months thereafter, as the Borrower Representative may
elect; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. “Interpolated Rate” means,
at any time, for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate) determined by the Lender
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBO Screen Rate for the longest period (for which the LIBO Screen Rate
is available) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time; provided that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. “Inventory” has the
meaning assigned to such term in the Security Agreement. “IRS” means the U.S.
Internal Revenue Service. “Joinder Agreement” means a Joinder Agreement in
substantially the form of Exhibit E. “LC Collateral Account” has the meaning
assigned to such term in Section 2.04(h). “LC Disbursement” means any payment
made by the Lender pursuant to a Letter of Credit. 15



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1020.jpg]
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of a Borrower at such time. “Lender” means JPMorgan
Chase Bank, N.A., its successors and assigns. “Letters of Credit” means the
letters of credit issued pursuant to this Agreement, and the term “Letter of
Credit” means any one of them or each of them singularly, as the context may
require. “Letter of Credit Agreement” has the meaning assigned to it in Section
2.04(b). “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
applicable Interest Period or for any CBFR Borrowing, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that, if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the LIBO Rate shall be the Interpolated Rate. “LIBO
Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Lender in its reasonable discretion); provided
that if the LIBO Screen Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. “Lien” means,
with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset. “Limitation” has the meaning assigned to such term in Section
11.01. “Liquidity” means, as of any date of determination thereof, the sum of
(i) total unrestricted and unencumbered cash as of such date, plus (ii)
unrestricted and unencumbered Permitted Investments as of such date, plus (iii)
the Aggregate Availability as of such date, in each case calculated for the
Company and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP. “Loan Documents” means, collectively, this Agreement, each
promissory note issued pursuant to this Agreement, each Letter of Credit
Agreement, each Collateral Document, the Loan Guaranty, each compliance
certificate or other certification delivered in connection with this Agreement,
and each other agreement, instrument, document and certificate identified in
Section 4.01 executed and delivered to, or in favor of, the Lender and including
each other pledge, power of attorney, consent, assignment, contract, notice,
letter of credit agreement, letter of credit application and each other written
matter whether heretofore, now or hereafter executed by or on behalf of any Loan
Party and delivered to the Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this 16



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1021.jpg]
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative. “Loan Guarantor” means each Loan Party.
“Loan Guaranty” means Article IX of this Agreement. “Loan Parties” means,
collectively, the Borrowers, the Company’s Domestic Subsidiaries (other than any
Excluded Subsidiary or any Domestic Subsidiary that is not a Material
Subsidiary) and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their respective successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require. “Loans” means the loans and advances made by the Lender
pursuant to this Agreement. “Margin Stock” means margin stock within the meaning
of Regulations T, U and X, as applicable. “Material Adverse Effect” means a
material adverse effect on (a) the business, assets, operations, or condition,
financial or otherwise, of the Company and its Subsidiaries taken as a whole,
(b) the ability of any Loan Party to perform any of its Obligations, (c) the
Collateral, or the Lender’s Liens (on behalf of itself and the other Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Lender under any of the Loan Documents. “Material
Indebtedness” means Indebtedness (other than the Obligations) of any one or more
of the Loan Parties in an aggregate principal amount outstanding exceeding
$1,000,000. For purposes of determining Material Indebtedness, the “principal
amount of the obligations” of any Loan Party in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Loan Party would be required to pay if such Swap Agreement
were terminated at such time. “Material Subsidiaries” means each Domestic
Subsidiary (a) the consolidated total assets of which equal 5% or more of the
consolidated total assets of the Company and its Subsidiaries (excluding the
assets of the Foreign Subsidiaries) or (b) the consolidated revenues of which
accounts for 5% or more of the consolidated revenues of the Company and its
Subsidiaries (excluding the consolidated revenues attributable to the Foreign
Subsidiaries), in each case as of the end of or for the most recent period of
four consecutive fiscal quarters of the Company for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)); provided
that if at the end of or for any such most recent period of four consecutive
fiscal quarters the combined consolidated total assets or combined consolidated
revenues of all Domestic Subsidiaries that under clause (a) and (b) above would
not constitute Material Subsidiaries shall have exceeded 10% of the consolidated
total assets of the Company and its Subsidiaries (excluding the assets of the
Foreign Subsidiaries) or 10% of the consolidated revenues of the Company and its
Subsidiaries (excluding the consolidated revenues attributable to the Foreign
Subsidiaries), then the Company shall designate one or more of such excluded
Domestic Subsidiaries to be deemed to be Material Subsidiaries until such excess
shall have been eliminated. “Maximum Rate” has the meaning assigned to such term
in Section 8.17. “Moody’s” means Moody’s Investors Service, Inc. 17



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1022.jpg]
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA. “Net Income” means, for any period, the consolidated net income (or
loss) determined for the Company and its Subsidiaries, on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Company or any Subsidiary, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the Company
or any Subsidiary has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary, to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary. “NYFRB” means the Federal
Reserve Bank of New York. “NYFRB Rate” means, for any day, the greater of (a)
the Federal Funds Effective Rate in effect on such day and (b) the Overnight
Bank Funding Rate in effect on such day(or for any day that is not a Business
Day, for the immediately preceding Business Day); provided that if none of such
rates are published for any day that is a Business Day, the term “NYFRB Rate”
means the rate for a federal funds transaction quoted at 11:00 a.m. on such day
received by the Lender from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. “Obligated Party” has the meaning assigned to such
term in Section 9.02. “Obligations” means all unpaid principal of and accrued
and unpaid interest on the Loans, all LC Exposure, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Loan Parties to the Lender or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof. “OFAC” means the Office of Foreign Assets
Control of the United States Department of the Treasury. “Off-Balance Sheet
Liability” of a Person means (a) any repurchase obligation or liability of such
Person with respect to accounts or notes receivable sold by such Person, (b) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (c) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person (other than operating leases).
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising solely from the Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other 18



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1023.jpg]
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan, Letter of Credit, or any Loan Document). “Other Taxes”
means all present or future stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment. “Overnight Bank Funding Rate” means, for
any day, the rate comprised of both overnight federal funds and overnight
Eurodollar borrowings by U.S.-managed banking offices of depository institutions
(as such composite rate shall be determined by the NYFRB as set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as an overnight bank funding rate. “Paid in Full” or “Payment
in Full” means, (i) the indefeasible payment in full in cash of all outstanding
Loans and LC Disbursements, together with accrued and unpaid interest thereon,
(ii) the termination, expiration, or cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the furnishing to the Lender of a cash deposit, or at the discretion of the
Lender a backup standby letter of credit satisfactory to the Lender, in an
amount equal to 105% of the LC Exposure as of the date of such payment), (iii)
the indefeasible payment in full in cash of the accrued and unpaid fees owed
pursuant to the Loan Documents, (iv) the indefeasible payment in full in cash of
all reimbursable expenses owed pursuant to the Loan Documents and other Secured
Obligations (other than Unliquidated Obligations for which no claim has been
made and other obligations expressly stated to survive such payment and
termination of this Agreement), together with accrued and unpaid interest
thereon, (v) the termination of the Revolving Commitment, and (vi) the
termination of the Swap Agreement Obligations and the Banking Services
Obligations or entering into other arrangements reasonably satisfactory to the
Secured Parties counterparties thereto. “Participant” has the meaning assigned
to such term in Section 8.04(c). “Participant Register” has the meaning assigned
to such term in Section 8.04(c). “PBGC” means the Pension Benefit Guaranty
Corporation referred to and defined in ERISA and any successor entity performing
similar functions. “Permitted Acquisition” means any Acquisition by any Loan
Party or any Subsidiary in a transaction that satisfies each of the following
requirements: (a) such Acquisition is not a hostile or contested acquisition;
(b) the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business
activities that are substantially similar, related, or incidental thereto; (c)
both before and after giving effect to such Acquisition and the Loans (if any)
requested to be made in connection therewith, each of the representations and
warranties in the Loan Documents is true and correct in all material respects
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any 19



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1024.jpg]
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects) and no Event of Default
exists, will exist, or would result therefrom; (d) as soon as available, but not
less than 15 days prior to such Acquisition, the Borrower Representative has
provided the Lender (i) notice of such Acquisition and (ii) a copy of all
business and financial information reasonably requested by the Lender including
pro forma financial statements, statements of cash flow, and Availability
projections; (e) the total consideration (including maximum potential total
amount of all deferred payment obligations (including earn-outs) and
Indebtedness assumed or incurred, but excluding any consideration payable in the
Company’s Equity Interests) of such Acquisition does not exceed $1,000,000 and
any cash consideration paid for all Acquisitions made during the term of this
Agreement shall not exceed $1,000,000; (f) if such Acquisition is an acquisition
of Equity Interests, such Acquisition will not result in any violation of
Regulation U; (g) if such Acquisition involves a merger or a consolidation
involving a Borrower or any other Loan Party, such Borrower or such other Loan
Party, as applicable, shall be the surviving entity; (h) no Loan Party shall, as
a result of or in connection with any such Acquisition, assume or incur any
direct or contingent liabilities (whether relating to environmental, tax,
litigation, or other matters) that could reasonably be expected to have a
Material Adverse Effect; (i) the Borrower Representative shall certify to the
Lender (and provide the Lender with a pro forma calculation in form and
substance reasonably satisfactory to the and the Lender) that, after giving
effect to the completion of such Acquisition, on a pro forma basis and at all
times during the 30-day period prior to the consummation of such Acquisition (i)
Availability will not be less than $5,000,000 which includes all consideration
given in connection with such Acquisition, and (ii) the Company will be in
compliance with the covenants contained in Section 6.12; (j) all actions
required to be taken with respect to any newly acquired or formed Domestic
Subsidiary required under Section 5.14 shall have been taken; and (k) the
Borrower Representative shall have delivered to the Lender the final executed
material documentation relating to such Acquisition within 5 days following the
consummation thereof. “Permitted Discretion” means a determination made in good
faith and in the exercise of reasonable (from the perspective of a secured
lender) business judgment. “Permitted Encumbrances” means: (a) Liens imposed by
law for Taxes that are not yet due or are being contested in compliance with
Section 5.04; (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04; 20



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1025.jpg]
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety, customs and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) judgment Liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII; (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
any Borrower or any Subsidiary; and (g) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness, except with
respect to clause (e) above. “Permitted Investments” means: (a) direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the U.S. (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the U.S.), in each
case maturing within one year from the date of acquisition thereof; (b)
investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s; (c) investments in certificates of
deposit, bankers’ acceptances and time deposits maturing within 365 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the U.S. or any state thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000; (d) fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and (f) any investments having maturities of
not more than one year permitted by the Company’s investment policy, as amended
from time to time, provided that, solely for purposes of this definition, such
investment policy (and any such amendment thereto) has been approved in writing
by the Lender. 21



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1026.jpg]
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA. “Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified
by Section 3(42) of ERISA, as amended from time to time. “Prime Rate” means the
rate of interest last quoted by The Wall Street Journal as the “Prime Rate” in
the U.S. or, if The Wall Street Journal ceases to quote such rate, the highest
per annum interest rate published by the Federal Reserve Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Lender) or any similar release by the
Federal Reserve Board (as determined by the Lender). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective. “Projections” has the meaning assigned
to such term in Section 5.01(e). “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Loan Party that has total assets exceeding $10,000,000
at the time the relevant Loan Guaranty or grant of the relevant security
interest becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Quick Assets” means, on any date of determination thereof,
unrestricted and unencumbered (other than with respect to the general security
interest in favor of the Lender) cash and Permitted Investments and net billed
accounts receivable (excluding any R&D Accounts Receivable), determined with
respect to the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP. “R&D Accounts Receivable” means Accounts consisting of tax
credits granted by the government of France (or any department, agency, or
instrumentality thereof) arising in connection with research and development
conducted in France. “Refinance Indebtedness” has the meaning assigned to such
term in Section 6.01(f). “Regulation D” means Regulation D of the Federal
Reserve Board, as in effect from time to time and all official rulings and
interpretations thereunder or thereof. “Regulation T” means Regulation T of the
Federal Reserve Board, as in effect from time to time and all official rulings
and interpretations thereunder or thereof. “Regulation U” means Regulation U of
the Federal Reserve Board, as in effect from time to time and all official
rulings and interpretations thereunder or thereof. “Regulation X” means
Regulation X of the Federal Reserve Board, as in effect from time to time and
all official rulings and interpretations thereunder and thereof. 22



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1027.jpg]
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates. “Release” means any releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, migrating, disposing, or dumping of any substance into the
environment. “Report” means reports prepared by the Lender or another Person
showing the results of appraisals, field examinations or audits pertaining to a
Borrower’s assets from information furnished by or on behalf of such Borrower,
after the Lender has exercised its rights of inspection pursuant to this
Agreement. “Requirement of Law” means, with respect to any Person, (a) the
charter, articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject. “Reserves” means any and all reserves which the Lender,
upon notice to Borrowers, deems necessary, in its Permitted Discretion, to
maintain with respect to the Collateral or any Loan Party. The amount of any
Reserves established by Lender shall have a reasonable relationship to the
event, condition or other matter which is the basis for such Reserves as
determined by Lender in its Permitted Discretion. The applicable Reserve shall
be promptly adjusted or released at such time when the event, condition or other
circumstance that is the basis for such Reserve ceases to exist or is otherwise
addressed, in each case, to the reasonable satisfaction of Lender. Lender shall
notify the Company in writing at or before the time any such Reserve is to be
established or increased. “Responsible Officer” means the president, Financial
Officer or other executive officer of the Borrower. “Restricted Obligations” has
the meaning assigned to such term in Section 11.01. “Restricted Payment” means
any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interests in any Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests. “Revaluation Date” shall mean, with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) the
date on which such Letter of Credit is issued, (ii) the first Business Day of
each calendar month, (iii) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount thereof, and (iv) any
additional date as the Lender may determine at any time when an Event of Default
exists. “Revolving Commitment” means the commitment of the Lender to make
Revolving Loans and issue Letters of Credit hereunder, as such commitment may be
reduced from time to time pursuant to Section 2.07. The initial amount of the
Lender’s Revolving Commitment is $25,000,000. 23



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1028.jpg]
“Revolving Credit Maturity Date” means October 31, 2020 (if the same is a
Business Day, or if not then the immediately next succeeding Business Day), or
any earlier date on which the Revolving Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof. “Revolving Exposure” means,
at any time, the sum of the aggregate outstanding principal amount of the
Lender’s Revolving Loans and its LC Exposure at such time. “Revolving Loan”
means a Loan made pursuant to Section 2.01. “S&P” means Standard & Poor’s
Ratings Services, a Standard & Poor’s Financial Services LLC business. “Sale and
Leaseback Transaction” has the meaning assigned to such term in Section 6.06.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, and Syria). “Sanctioned Person” means, at any time, (a)
any Person listed in any Sanctions-related list of designated Persons maintained
by OFAC, the U.S. Department of State or by the United Nations Security Council,
the European Union, any European Union member state, Her Majesty’s Treasury of
the United Kingdom or the Swiss State Secretariat for Economic Affairs SECO, the
Swiss Directorate of International Law or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country, (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b) or (d) any Person otherwise the subject of any
Sanctions. “Sanctions” means all economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, (b) the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, or (c) the
Swiss State Secretariat for Economic Affairs SECO, the Swiss Directorate of
International Law or other relevant sanctions authority. “SEC” means the
Securities and Exchange Commission of the U.S. “Secured Obligations” means all
Obligations, together with all (i) Banking Services Obligations and (ii) Swap
Agreement Obligations owing to the Lender or its Affiliates; provided, however,
that the definition of “Secured Obligations” shall not create any guarantee by
(a) any Guarantor of (or grant of security interest by any Guarantor to support,
as applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor or (b) by the Swiss Borrower of the
Obligations, Banking Service Obligations and Swap Agreement Obligations of the
Company or any Guarantor that is a Domestic Subsidiary. “Secured Parties” means
(a) the Lender, (b) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (c) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (d) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (e) the
permitted successors and assigns of each of the foregoing. “Security Agreement”
means that certain Pledge and Security Agreement (including any and all
supplements thereto), dated as of the date hereof, among the Company, its
Domestic Subsidiaries that are 24



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1029.jpg]
not Excluded Subsidiaries and the Lender, for the benefit of the Secured
Parties, and any other pledge or security agreement entered into, after the date
of this Agreement by any other Loan Party (as required by this Agreement or any
other Loan Document) or any other Person for the benefit of the Lender, on
behalf of the Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time. “Statements” has the
meaning assigned to such term in Section 2.16(d). “Statutory Reserve Rate” means
a fraction (expressed as a decimal), the numerator of which is the number one
and the denominator of which is the number one minus the aggregate of the
maximum reserve percentage (including any marginal, special, emergency or
supplemental reserves) established by the Federal Reserve Board to which the
Lender is subject with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D).
Such reserve percentages shall include those imposed pursuant to Regulation D of
the Federal Reserve Board. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to the Lender under Regulation D of the Federal Reserve Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage. “Subordinated Indebtedness” of a Person means any Indebtedness of
such Person, the payment of which is subordinated to payment of the Secured
Obligations to the reasonable written satisfaction of the Lender. “subsidiary”
means, with respect to any Person (the “parent”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent and/or by the parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Company, a Borrower
or a Loan Party, as applicable. “Swap Agreement” means any agreement with
respect to any swap, forward, spot, future, credit default or derivative
transaction or any option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or their
Subsidiaries shall be a Swap Agreement. “Swap Agreement Obligations” means any
and all obligations of the Loan Parties or their Subsidiaries, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any Swap Agreement permitted hereunder with
the Lender or an Affiliate of the Lender, and (b) any 25



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1030.jpg]
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction permitted hereunder with the Lender or an Affiliate of the
Lender. “Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act or
any rules or regulations promulgated thereunder. “Swiss Borrower” means Harmonic
International GmbH, a limited liability company organized under the laws of
Switzerland with registered office at Avenue de la Gare 12, 1700 Fribourg,
Switzerland and business identification number CHE-114.530.405. “Swiss
Collateral Documents” means (i) that certain Security Assignment Agreement
(including any and all supplements thereto), dated as of the date hereof, among
the Swiss Borrower as assignor and the Lender as assignee, regarding the
security assignment of the Swiss Borrower’s trade receivables, (ii) that certain
Intellectual Property Rights Pledge Agreement (including any and all supplements
thereto), dated as of the date hereof, among the Swiss Borrower as pledgor and
the Lender as pledgee, regarding the pledge of the Swiss Borrower’s intellectual
property rights, and (iii) that certain Bank Account Pledge Agreement (including
any and all supplements thereto), dated as of the date set forth therein, among
the Swiss Borrower as pledgor and the Lender as pledgee, regarding the pledge of
the Swiss Borrower’s bank accounts, in each case as may be amended, restated,
supplemented or otherwise modified from time to time. “Swiss Federal Withholding
Tax Act” means the Swiss Federal Withholding Tax Act (Bundesgesetz über die
Verrechnungssteuer vom 13 Oktober 1965); together with the related ordinances,
regulations and guidelines, all as amended and applicable from time to time.
“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), guideline S-02.130.1 in relation to money market instruments and book
claims of April 1999 (Merkblatt vom April 1999 betreffend Geldmarktpapiere und
Buchforderungen inländischer Schuldner), circular letter No. 34 of 26. July 2011
(1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34 “Kundenguthaben”
vom 26. Juli 2011), circular letter No. 46 of 24 July 2019 in relation to
syndicated credit facilities (Kreisschreiben Nr. 46 “Steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen” vom
24. Juli 2019), circular letter No. 47 of 25 July 2019 in relation to bonds
(Kreissschreiben Nr. 47 “Obligationen” vom 25. Juli 2019) and the circular
letter No. 15 of 30 October 2017 (1-015-DVS-2017) in relation to bonds and
derivative financial instruments as subject matter of taxation of Swiss federal
income tax, Swiss withholding tax and Swiss stamp taxes (Kreisschreiben Nr. 15
“Obligationen und derivative Finanzinstrumente als Gegenstand der direkten
Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom 7. Februar
2007), in each case as issued, amended or replaced from time to time, by the
Swiss Federal Tax Administration or as substituted or superseded and overruled
by any law, statute, ordinance, court decision, regulation or the like as in
force from time to time. “Swiss Insolvency Event” means: (a) the Swiss Borrower
is over-indebted (überschuldet) within the meaning of article 820 in connection
with article 725 para. 2 of the Swiss Code of Obligations and its managing
officers become obliged to notify the competent bankruptcy court; (b) the Swiss
Borrower suspends or announces its intention to suspend payments of any of its
debts; or 26



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1031.jpg]
(c) a moratorium is declared in respect of any of the Swiss Borrower’s
indebtedness; (d) any corporate action, legal proceedings or other procedure or
step (including insolvency proceedings and filings for debtor protection) is
taken in relation to: (i) the opening of bankruptcy proceedings, a declaration
of insolvency, a moratorium of any indebtedness (by way of composition
moratorium (Nachlassstundung) or otherwise), winding-up or dissolution of the
Swiss Borrower; (ii) a composition, compromise or arrangement with any creditor
of any member of the Swiss Borrower; (iii) the appointment of a liquidator,
bankruptcy administrator, composition commissioner or other similar officer in
respect of the Swiss Borrower or any of its assets, or any analogous procedure
or step is taken in any jurisdiction, save that this paragraph (d) shall not
apply to any corporate action, legal proceeding or other procedure or step which
is frivolous or vexatious and is discharged, stayed or dismissed within 21 days
of commencement. “Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and
the Swiss Twenty Non-Bank Rule. “Swiss Qualifying Bank” means any person acting
on its own account which is licensed as a bank by the banking laws in force in
its jurisdiction of incorporation and any branch of a legal entity, which is
licensed as a bank by the banking laws in force in the jurisdiction where such
branch is situated, and which, in each case, exercises as its main purpose a
true banking activity, having bank personnel, premises, communication devices of
its own and authority of decision making, all within the meaning of the Swiss
Guidelines. “Swiss Ten Non-Bank Rule” means the rule that the aggregate number
of creditors (within the meaning of the Swiss Guidelines) under this Agreement
which are not Swiss Qualifying Banks must not, at any time, exceed 10. “Swiss
Twenty Non-Bank Rule” means the rule that (without duplication) the aggregate
number of creditors (including the Lender), other than Swiss Qualifying Banks,
of the Swiss Borrower under all outstanding debts relevant for classification as
debenture (Kassenobligation) (including debt arising under this Agreement),
loans, facilities and/or private placements (including under this Agreement)
must not, at any time, exceed 20; in each case in accordance with the meaning of
the Swiss Guidelines. “Swiss Withholding Tax” means the Tax levied pursuant to
the Swiss Federal Withholding Tax Act. “Taxes” means any and all present or
future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), value added taxes, or any other goods and services, use or
sales taxes, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto. 27



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1032.jpg]
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, and the issuance of Letters of Credit hereunder. “Type”, when
used in reference to any Loan or Borrowing, refers to whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined
by reference to the Adjusted LIBO Rate or the CB Floating Rate. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York
or in any other state, the laws of which are required to be applied in
connection with the issue of perfection of security interests. “Unliquidated
Obligations” means, at any time, any Secured Obligations (or portion thereof)
that are contingent in nature or unliquidated at such time, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature at such time; or (iii) an
obligation to provide collateral to secure any of the foregoing types of
obligations. “U.S.” means the United States of America. “U.S. Person” means any
person that is a “United States person” as defined in Section 7701(a)(30) of the
Code. “USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA. SECTION 1.02
Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurodollar Loan”) or by class and Type (e.g., a “Eurodollar Revolving
Loan”). Borrowings also may be classified and referred to by class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by class
and Type (e.g., a “Eurodollar Revolving Borrowing”). SECTION 1.03 Terms
Generally. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply) and all judgments, orders and decrees
of all Governmental Authorities. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person 28



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1033.jpg]
shall be construed to include such Person’s successors and assigns (subject to
any restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. SECTION 1.04 Accounting Terms; GAAP.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if after the date hereof there occurs any change in
GAAP or in the application thereof on the operation of any provision hereof and
the Borrower Representative notifies the Lender that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Lender notifies the Borrower
Representative that the Lender requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. (b) Notwithstanding anything in this Agreement,
including Section 1.04(a) and the definition of “Capital Lease Obligations,” the
obligations of any Person that are or would have been treated as operating
leases for purposes of GAAP prior to the issuance by the Financial Accounting
Standard Board on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions, calculations and covenants for purposes of this
Agreement (other than for purposes of the delivery of financial statements
prepared in accordance with GAAP) and shall not be considered “Capital Lease
Obligations”, whether or not such operating lease obligations were in effect on
such date, notwithstanding the fact that such obligations are or may be required
in accordance with the ASU (on a prospective or retroactive basis or otherwise)
to be treated as capitalized leases or financing leases in accordance with GAAP.
SECTION 1.05 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate (“LIBOR”). LIBOR is intended to represent the rate
at which contributing banks may obtain short-term borrowings from each other in
the London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks 29



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1034.jpg]
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting LIBOR. As a result, it is possible that commencing in 2022, LIBOR may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurodollar Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
LIBOR. In the event LIBOR is no longer available (or in certain other
circumstances), Section 2.12(c) of this Agreement provides a mechanism for
determining an alternative rate of interest. The Lender will notify the
Borrower, pursuant to Section 2.12(c), in advance of any change to the reference
rate upon which the interest rate of Eurodollar Loans is based. However, the
Lender does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to LIBOR or other rates in the definition of “LIBO Rate” or with respect
to any alternative, successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of the LIBO Rate or have the same
volume or liquidity as did LIBOR prior to its discontinuance or unavailability.
SECTION 1.06 Status of Obligations. In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Lender to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Secured Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lender may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. SECTION 1.07 Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). SECTION 1.08 Rounding. Any financial ratios
required to be maintained by any Loan Party pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). ARTICLE II The
Credits SECTION 2.01 Commitments. Subject to the terms and conditions set forth
herein, the Lender agrees to make Revolving Loans in dollars to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in the Revolving Exposure exceeding the lesser of
(i) the Revolving Commitment and (ii) the Aggregate Borrowing Base or the
Borrowing Base of the Borrower requesting such Borrowing. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans. SECTION 2.02 Loans and
Borrowings. 30



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1035.jpg]
(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type. (b) Subject to Section 2.12, each Borrowing shall be comprised
entirely of CBFR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as CBFR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.06. The Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of the Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.12, 2.13, 2.14 and 2.15 shall apply to such Affiliate
to the same extent as to the Lender); provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement. (c) At the commencement of each
Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $250,000 and not less than
$500,000. CBFR Borrowings may be in any amount. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 5 Eurodollar Borrowings outstanding. (d) Notwithstanding
any other provision of this Agreement, the Borrowers shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Revolving Credit
Maturity Date. SECTION 2.03 Borrowing Procedures; Requests for Revolving
Borrowings. To request a Borrowing, the Borrower Representative shall notify the
Lender of such request either in writing (delivered by hand or fax) by
delivering a Borrowing Request signed by a Responsible Officer of the Borrower
Representative or through Electronic System, if arrangements for doing so have
been approved by the Lender, (x) in the case of a Eurodollar Borrowing, not
later than 10:00 a.m. three Business Days before the date of the proposed
Borrowing or (y) in the case of a CBFR Borrowing, not later than noon on the
date of the proposed Borrowing; provided that any such notice of a CBFR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(d) may be given not later than 9:00 a.m. on the
date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable. Each such Borrowing Request shall specify the following information
in compliance with Section 2.01: (a) the aggregate amount of the requested
Borrowing, and a breakdown of the separate wires comprising such Borrowing; (b)
name of the applicable Borrower(s); (c) the date of such Borrowing, which shall
be a Business Day; (d) whether such Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and (e) in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.” If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be a CBFR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the applicable Borrower(s) shall be deemed to have
selected an Interest Period of one month’s duration. 31



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1036.jpg]
SECTION 2.04 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower Representative, on behalf of a Borrower, may
request the issuance of Letters of Credit denominated in dollars or in an
Alternative Currency as the applicant thereof for the support of the obligations
of any Borrower or any Subsidiary thereof, in a form reasonably acceptable to
the Lender, at any time and from time to time during the Availability Period;
provided, that notwithstanding the foregoing, the Existing Letters of Credit may
be denominated in an Alternative Currency. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, the Lender shall
have no obligation hereunder to issue, and shall not issue, any Letter of Credit
(i) the proceeds of which would be made available to any Person (A) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(B) in any manner that would result in a violation of any Sanctions by any party
to this Agreement, (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Lender from issuing such Letter of Credit, or any Requirement of Law relating to
the Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the Lender shall
prohibit, or request that the Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Lender with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Lender any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
the Lender in good faith deems material to it, (iii) in the case of a request
for a Letter of Credit to be denominated in an Alternative Currency, if the
Lender is not able to issue Letters of Credit in such Alternative Currency, or
(iv) if the issuance of such Letter of Credit would violate one or more policies
of the Lender applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented. As of the date hereof, the
parties hereto acknowledge and agree that the Existing Letters of Credit shall
be deemed to be issued and outstanding under this Agreement. (b) Notice of
Issuance, Amendment, Renewal, Extension; Certain Conditions. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower Representative shall hand deliver or
fax (or transmit through Electronic System, if arrangements for doing so have
been approved by the Lender) to the Lender (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three Business Days) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. In addition, as a condition to any such Letter of Credit
issuance, the applicable Borrower shall have entered into a continuing agreement
(or other letter of credit agreement) for the issuance of letters of credit
and/or shall submit a letter of credit application, in each case, as required by
the Lender and using Lender’s standard form (each, a “Letter of Credit
Agreement”). A Letter of Credit shall 32



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1037.jpg]
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension the Revolving Exposure shall not exceed the lesser of the
Revolving Commitment and the Aggregate Borrowing Base or the Borrowing Base of
the Borrower requesting such Letter of Credit. (c) Expiration Date. Each Letter
of Credit shall expire (or be subject to termination or non-renewal by notice
from the Lender to the beneficiary thereof) at or prior to the close of business
on the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof,
including, without limitation, any automatic renewal provision, one year after
such renewal or extension) and (ii) the date that is five Business Days prior to
the Revolving Credit Maturity Date. (d) Reimbursement. If the Lender shall make
any LC Disbursement in respect of a Letter of Credit, the Borrowers shall
reimburse such LC Disbursement by paying to the Lender an amount equal to such
LC Disbursement in dollars (or, if such LC Disbursement is denominated in an
Alternative Currency, in the applicable Alternative Currency) not later than
11:00 a.m. on (i) the Business Day that the Borrower Representative receives
notice of such LC Disbursement, if such notice is received prior to 9:00 a.m. on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower Representative receives such notice, if such notice is received
after 9:00 a.m. on the day of receipt; provided that if such LC Disbursement is
denominated in dollars, the Borrowers may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with a CBFR Revolving Borrowing in an equivalent amount
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting CBFR Revolving Borrowing. (e)
Obligations Absolute. The Borrowers’ joint and several obligation to reimburse
LC Disbursements as provided in paragraph (d) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of any (i) lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Lender nor any of its Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit, any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Lender; provided
that the foregoing shall not be construed to excuse the Lender from liability to
the Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the Lender’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the Lender (as finally determined by a court of competent jurisdiction), the
Lender shall be deemed to have exercised care 33



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1038.jpg]
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit. (f) Disbursement
Procedures. The Lender shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit. The Lender shall promptly notify the Borrower Representative by
telephone (confirmed by fax or through Electronic Systems) of such demand for
payment and whether the Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the Lender with
respect to any such LC Disbursement. (g) Interim Interest. If the Lender shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to CBFR Revolving Loans
(or if such LC Disbursement is denominated in an Alternative Currency, the rate
determined by the Lender in accordance with banking industry rules and
conventions on interbank compensation for such Alternative Currency plus the
then effective Applicable Rate with respect to Eurodollar Loans) and such
interest shall be due and payable on the date when such reimbursement is due;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (d) of this Section, then Section 2.11(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Lender. (h) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Lender demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Lender, in the
name and for the benefit of the Lender (the “LC Collateral Account”), an amount
in cash equal to 105% of the amount of the LC Exposure as of such date plus
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or (i) of Article VII. The Borrowers also shall deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.09(b). Each such deposit shall be held by the Lender as collateral
for the payment and performance of the Secured Obligations. The Lender shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account and the Borrowers hereby grant the
Lender a security interest in the LC Collateral Account and all moneys or other
assets on deposit therein or credited thereto. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Lender and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Lender for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all such Events of Default have been
cured or waived as confirmed in writing by the Lender. 34



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1039.jpg]
(i) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination. (j) Letters of Credit Issued
for Account of Subsidiaries. Notwithstanding that a Letter of Credit issued or
outstanding hereunder supports any obligations of, or is for the account of, a
Subsidiary, or states that a Subsidiary is the “account party,” “applicant,”
“customer,” “instructing party,” or the like of or for such Letter of Credit,
and without derogating from any rights of the Lender (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Letter of Credit, the Borrowers (i) shall reimburse, indemnify and
compensate the Lender hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of such Borrower and (ii) irrevocably waives any
and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. Each Borrower hereby acknowledges that the issuance of such
Letters of Credit for its Subsidiaries inures to the benefit of such Borrower,
and that such Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries. SECTION 2.05 Funding of Borrowings. The Lender
shall make each Loan to be made by it hereunder on the proposed date thereof
available to the Borrowers by promptly crediting the amounts in immediately
available funds, to the Funding Account(s); provided that CBFR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.04(d) shall be remitted to the Lender. SECTION 2.06 Interest Elections. (a)
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. (b) To make an election pursuant to this
Section, the Borrower Representative shall notify the Lender of such election
either in writing (delivered by hand or fax) by delivering an Interest Election
Request signed by a Responsible Officer of the Borrower Representative or
through Electronic System, if arrangements for doing so have been approved by
the Lender, by the time that a Borrowing Request would be required under Section
2.03 if the Borrowers were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable. (c) Each telephonic and written
Interest Election Request (including requests submitted through Electronic
System) shall specify the following information in compliance with Section 2.02:
(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the 35



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1040.jpg]
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”. If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrowers shall be deemed to
have selected an Interest Period of one month’s duration. (d) If the Borrower
Representative fails to deliver a timely Interest Election Request with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to a CBFR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Lender so notifies the Borrower
Representative, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to a CBFR
Borrowing at the end of the Interest Period applicable thereto. SECTION 2.07
Termination and Reduction of Commitment. (a) Unless previously terminated, the
Revolving Commitment shall terminate on the Revolving Credit Maturity Date. (b)
The Borrowers may at any time terminate the Revolving Commitment upon the
Payment in Full of the Secured Obligations. (c) The Borrowers may from time to
time reduce the Revolving Commitment; provided that (i) each reduction of the
Revolving Commitment shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrowers shall not terminate
or reduce the Revolving Commitment if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.09, the Revolving
Exposure would exceed the Revolving Commitment. (d) The Borrower Representative
shall notify the Lender of any election to terminate or reduce the Revolving
Commitment under paragraph (b) or (c) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination or reduction of the Revolving Commitment delivered
by the Borrower Representative may state that such notice is conditioned upon
the effectiveness of other credit facilities or consummation of other events, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Lender on or prior to the specified effective date) if such condition is
not satisfied. Any termination or reduction of the Revolving Commitment shall be
permanent. SECTION 2.08 Repayment of Loans; Evidence of Debt. 36



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1041.jpg]
(a) The Borrowers hereby unconditionally promise to pay the Lender the then
unpaid principal amount of each Revolving Loan on the Revolving Credit Maturity
Date. (b) The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to the Lender
resulting from each Loan made by the Lender, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder. (c) The
Lender shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, if any, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrowers to the Lender hereunder and (iii)
the amount of any sum received by the Lender hereunder. (d) The entries made in
the accounts maintained pursuant to paragraph (b) or (c) of this Section shall
be, absent manifest error, prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement. (e) The Lender may request that Loans made by it be evidenced by
a promissory note. In such event, the Borrowers shall prepare, execute and
deliver to the Lender a promissory note payable to the Lender (or, if requested
by the Lender, to the Lender and its registered assigns) and in a form approved
by the Lender. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form.
SECTION 2.09 Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section and, if
applicable, payment of any break funding expenses under Section 2.14. (b) In the
event and on such occasion that (i) other than as a result of fluctuations in
currency exchange rates, the Revolving Exposure exceeds the lesser of (x) the
Revolving Commitment and (y) the Aggregate Borrowing Base, or (ii) solely as a
result of fluctuations in currency exchange rates, the Revolving Exposure, as of
the most recent Revaluation Date, exceeds 105% of the lesser of (x) the
Revolving Commitment and (y) the Aggregate Borrowing Base, then in each case,
the Borrowers shall prepay the Revolving Loans, and/or LC Exposure (or, if no
such Borrowings are outstanding, deposit cash collateral in the LC Collateral
Account in an aggregate amount equal to such excess, in accordance with Section
2.04(h)). In each case proceeding in this clause (b), the Dollar Equivalent of
each such calculation shall be calculated, with respect to LC Exposure
denominated in an Alternative Currency, as of the most recent Revaluation Date.
(c) The Borrower Representative shall notify the Lender by telephone (confirmed
by fax) or through Electronic System, if arrangements for doing so have been
approved by the Lender, of any prepayment under this Section: (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 10:00 a.m. three Business
Days before the date of prepayment, or (ii) in the case of prepayment of a CBFR
Borrowing, not later than 10:00 a.m. one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment may state that such notice is
conditioned 37



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1042.jpg]
upon the effectiveness of other credit facilities or consummation of other
events, in which case such notice may be revoked by the Borrower Representative
(by notice to the Lender on or prior to the specified effective date) if such
condition is not satisfied. Each partial prepayment of any Borrowing shall be in
an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by (A) accrued interest to the extent required
by Section 2.11 and (B) break funding payments pursuant to Section 2.14. SECTION
2.10 Fees. (a) The Borrowers agree to pay to the Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily amount of the undrawn portion
of the Revolving Commitment during the period from and including the Effective
Date to but excluding the date on which the Lender’s Revolving Commitment
terminates; it being understood that the LC Exposure shall be included in the
drawn portion of the Revolving Commitment for purposes of calculating the
commitment fee. Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Revolving Commitment terminates, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). (b) The Borrowers agree to
pay (i) to the Lender a letter of credit fee with respect to Letters of Credit,
which shall accrue at the same Applicable Rate used to determine the interest
rate applicable to Eurodollar Revolving Loans on the daily Dollar Equivalent
amount of the Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which the Revolving
Commitment terminates and the date on which the Lender ceases to have any LC
Exposure, and (ii) the Lender’s standard fees and commissions with respect to
the issuance, amendment, cancellation, negotiation, transfer, presentment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Letter of credit fees accrued through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitment terminates and any such fees accruing
after the date on which the Revolving Commitment terminates shall be payable on
demand. Any other fees payable to the Lender pursuant to this paragraph shall be
payable within 10 days after demand. All letter of credit fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). (c) The
Borrowers agree to pay to the Lender a closing fee in an aggregate amount equal
to $62,500. The entire closing fee shall be deemed fully earned by the Lender
and shall be due and payable in full on the Effective Date. (d) All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Lender. Fees paid shall not be refundable under any circumstances. SECTION 2.11
Interest. (a) The Loans comprising each CBFR Borrowing shall bear interest at
the CB Floating Rate plus the Applicable Rate. 38



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1043.jpg]
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. (c) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Lender may, at its option, by notice to
the Borrower Representative, declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder. (d) Accrued interest on each Loan
(for CBFR Loans, accrued through the last day of the prior calendar month) shall
be payable in arrears on each Interest Payment Date for such Loan and, in the
case of Revolving Loans, upon termination of the Revolving Commitment; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a CBFR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. (e) All interest hereunder shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Lender, and such determination shall be conclusive absent manifest error.
(f) With respect to the Swiss Borrower, (i) the interest rates provided for in
this Agreement, including this Section 2.11, are minimum interest rates, (ii)
when entering into this Agreement, the parties have assumed that the interest
payable at the rates set out in this Section or in other Sections of this
Agreement is not and will not become subject to the Swiss Withholding Tax, (iii)
notwithstanding that the parties do not anticipate that any payment of interest
will be subject to the Swiss Withholding Tax, they agree that, in the event that
the Swiss Withholding Tax should be imposed on interest payments, the payment of
interest due by the Swiss Borrower shall, in line with and subject to Section
2.15 including the limitations therein, be increased to an amount which (after
making any deduction of the Non-Refundable Portion (as defined below) of the
Swiss Withholding Tax) results in a payment to the Lender of an amount equal to
the payment which would have been due had no deduction of Swiss Withholding Tax
been required, (iv) for this purpose, the Swiss Withholding Tax shall be
calculated on the full grossed-up interest amount (for the purposes of this
Section, “Non-Refundable Portion” shall mean Swiss Withholding Tax at the
standard rate (being, as at the date hereof, 35%) unless a tax ruling issued by
the Swiss Federal Tax Administration (SFTA) confirms that, in relation to the
Lender based on an applicable double tax treaty (or based on Swiss domestic tax
laws), the Non-Refundable Portion is a specified lower rate in which case such
lower rate shall be applied in relation to the Lender), and (v) the Swiss
Borrower shall provide to the Lender the documents required by law or applicable
double taxation treaties for the Lender to claim a refund of any Swiss
Withholding Tax so deducted. SECTION 2.12 Alternate Rate of Interest;
Illegality. (a) If prior to the commencement of any Interest Period for a
Eurodollar Borrowing: (i) the Lender determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of 39



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1044.jpg]
an Interpolated Rate or because the LIBO Screen Rate is not available or
published on a current basis) for such Interest Period; or (ii) the Lender
determines the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to the Lender of
making or maintaining its Loans (or Loan) included in such Borrowing for such
Interest Period; then the Lender shall give notice thereof to the Borrower
Representative by telephone, fax or through an Electronic System as provided in
Section 8.01 as promptly as practicable thereafter and, until the Lender
notifies the Borrower Representative that the circumstances giving rise to such
notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into a CBFR Borrowing on the last day of the then
current Interest Period applicable thereto, and (B) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a CBFR
Borrowing. (b) If the Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
the Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower Representative, any obligations of the Lender to
make, maintain, fund or continue Eurodollar Loans or to convert CBFR Borrowings
to Eurodollar Borrowings will be suspended until the Lender notifies the
Borrower Representative that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers will upon demand
from the Lender, either prepay or convert all Eurodollar Borrowings of the
Lender to CBFR Borrowings, either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such Eurodollar
Borrowings to such day, or immediately, if the Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrowers
will also pay accrued interest on the amount so prepaid or converted. (c) If at
any time the Lender determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in clause (a)(i) have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Lender has made a public statement identifying a specific
date after which the LIBO Screen Rate may no longer be used for determining
interest rates for loans, then the Lender and the Borrower Representative shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for bank loans in the United States at such time, and shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but, for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Rate). Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clauses (ii)(w), (ii)(x) or (ii)(y) of the first 40



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1045.jpg]
sentence of this Section 2.12(c), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into a CBFR Borrowing on the last day of the then current Interest Period
applicable thereto, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a CBFR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. SECTION 2.13 Increased
Costs. (a) If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, the
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or (ii) impose on the Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by the Lender or any Letter of Credit; or (iii) subject the Lender to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of any of the foregoing shall be to
increase the cost to the Lender of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to the Lender of issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by the Lender
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered. (b) If the
Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company as a
consequence of this Agreement, the Revolving Commitment or the Loans made by
Letters of Credit issued by the Lender to a level below that which the Lender or
the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrowers will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered. (c) A certificate of the Lender setting forth in
reasonable detail the amount or amounts necessary to compensate the Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay the Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. 41



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1046.jpg]
(d) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof. SECTION 2.14 Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.07(d) and is
revoked in accordance therewith), then, in any such event, the Borrowers shall
compensate the Lender for the loss, cost and expense attributable to such event.
In the case of a Eurodollar Loan, such loss, cost or expense to the Lender shall
be deemed to include an amount determined by the Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Eurodollar Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which the Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of the Lender
setting forth in reasonable detail any amount or amounts that the Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error. The Borrowers
shall pay the Lender the amount shown as due on any such certificate within 10
days after receipt thereof. SECTION 2.15 Withholding of Taxes; Gross-Up. (a)
Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding for Indemnified Taxes has been made (including such
deductions and withholdings for Indemnified Taxes applicable to additional sums
payable under this Section 2.15), the Lender receives an amount equal to the sum
it would have received had no such deduction or withholding been made for
Indemnified Taxes. (b) Payment of Other Taxes by the Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Lender, timely reimburse it for the
payment of, Other Taxes. (c) Evidence of Payment. As soon as practicable after
any payment of Taxes by any Loan Party to a Governmental Authority pursuant to
this Section 2.15, such Loan Party shall deliver to the 42



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1047.jpg]
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment,
or other evidence of such payment reasonably satisfactory to the Lender. (d)
Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify the Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower Representative by the Lender shall be
conclusive absent manifest error. (e) Status of the Lender. (i) The Lender or
other relevant party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative, at the time or times reasonably
requested by the Borrower Representative, such properly completed and executed
documentation reasonably requested by the Borrower Representative as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Lender or other relevant party, if reasonably
requested by the Borrower Representative, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower
Representative as will enable the Borrower Representative to determine whether
or not the Lender or other relevant party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (e)(ii)(A),
(ii)(B) and (ii)(D) of this Section) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject the
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of the Lender. (ii) Without limiting
the generality of the foregoing, in the event that any Borrower is a U.S.
Person: (A) The Lender or other relevant party that is a U.S. Person shall
deliver to the Borrower Representative on or prior to the date of this Agreement
or the date on which such other relevant party becomes the Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower Representative), executed copies of IRS Form W-9 certifying that the
Lender or other relevant party is exempt from U.S. federal backup withholding
tax; (B) The Lender or other relevant party that is not a U.S. Person (each, a
“Foreign Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower Representative (in such number of copies as shall be requested
by the recipient) on or about the date on which such Foreign Lender becomes the
Lender or other relevant party under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative),
whichever of the following is applicable: (1) in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to 43



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1048.jpg]
payments of interest under any Loan Document, executed copies of IRS Form W-
8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) executed copies of IRS Form
W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) executed
copies of IRS Form W-8BEN-E or W-8BEN-E, as applicable and (y) a certification,
in form and substance reasonably satisfactory to the Borrower Representative, to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”); or (4) to the extent a Foreign
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN, as applicable, IRS
Form W-9, and/or such other Tax certifications from each beneficial owner as the
Borrower Representative may reasonably request, as applicable; provided that if
the Foreign Lender is a partnership and one or more direct or indirect partners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide such U.S. Tax Compliance Certificates as may be
reasonably requested by the Borrower Representative on behalf of each such
direct and indirect partner. (C) any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower Representative (in such
number of copies as shall be requested by the recipient) on or about the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower Representative to determine the
withholding or deduction required to be made. (D) if a payment made to the
Lender or other relevant party under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if the Lender or such other relevant
party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), the Lender or such other relevant party shall deliver to the
Borrower Representative at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower Representative, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative as may be necessary for the Borrowers
to comply with their obligations under FATCA and to determine that the 44



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1049.jpg]
Lender or such other relevant party has complied with the Lender’s or such other
relevant party’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. The Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower Representative
in writing of its legal inability to do so. (f) Treatment of Certain Refunds. If
the Lender determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.15 (including by the payment of additional amounts pursuant to
this Section 2.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.15 with respect to the Taxes giving rise to such refund), net of all
out- of-pocket expenses (including Taxes) of the Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund). Such indemnifying party, upon the request of the
Lender, shall repay to the Lender the amount paid to the Lender (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event the Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Lender be required to pay any amount to any
indemnifying party pursuant to this paragraph (f), the payment of which would
place the Lender in a less favorable net after-Tax position than the Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph (f) shall not be construed to require the Lender
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.
(g) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Lender or any assignment of rights by, or the
replacement of, the Lender, the termination of the Revolving Commitment and the
repayment, satisfaction or discharge of all obligations under any Loan Document
(including the Payment in Full of the Secured Obligations). (h) Defined Terms.
For purposes of this Section 2.15, the term “applicable law” includes FATCA. (i)
Compliance with Swiss Non-Bank Rules. The Lender confirms that it is a Swiss
Qualifying Bank or, if not, a single person only for the purpose of the Swiss
Non-Bank Rules. SECTION 2.16 Payments Generally; Allocation of Proceeds. (a) The
Borrowers shall make each payment or prepayment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.13, 2.14 or 2.15, or
otherwise) prior to 2:00 p.m. on the date when due or the date fixed for any
prepayment hereunder, in immediately available funds, without setoff, recoupment
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Lender at its offices at Middle Market Servicing, 10 South
Dearborn, Floor L2, Suite IL1-0480, Chicago, IL, 60603-2300. Unless otherwise
provided for herein, if any payment hereunder shall be due on a day that is not
a Business Day, the date for payment shall be 45



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1050.jpg]
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in dollars. (b) All payments and
any proceeds of Collateral received by the Lender (i) not constituting either
(A) a specific payment of principal, interest, fees or other sum payable under
the Loan Documents (which shall be applied as specified by the Borrowers), or
(B) a mandatory prepayment (which shall be applied in accordance with Section
2.09) or (ii) after an Event of Default has occurred and is continuing and the
Lender so elects, such funds shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements then due to the Lender from the
Borrowers, second, to pay interest then due and payable on the Loans ratably,
third, to prepay principal on the Loans and unreimbursed LC Disbursements and to
pay any amounts owing in respect of Swap Agreement Obligations and Banking
Services Obligations, ratably, fourth, to pay an amount to the Lender equal to
105% of the aggregate LC Exposure, to be held as cash collateral for such
Obligations, fifth, to the payment of any other Secured Obligation due to the
Lender from the Borrowers or any other Loan Party. Notwithstanding anything to
the contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, the Lender shall not apply
any payment which it receives to any Eurodollar Loan, except (i) on the
expiration date of the Interest Period applicable thereto, or (ii) in the event,
and only to the extent, that there are no outstanding CBFR Loans and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.14. The Lender shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. (c) At the election of the Lender, all
payments of principal, interest, LC Disbursements, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees, costs and
expenses pursuant to Section 8.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder, whether
made following a request by the Borrower Representative pursuant to Section 2.03
or a deemed request as provided in this Section or may be deducted from any
deposit account of any Borrower maintained with the Lender. The Borrowers hereby
irrevocably authorize the Lender to (i) make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agree that all such amounts
charged shall constitute Loans, and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03 and (ii) charge any deposit account
of any Borrower maintained with the Lender for each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents. (d) The Lender may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Lender is under no duty or obligation to provide
Statements, which, if provided, will be solely for the Borrowers’ convenience.
Statements may contain estimates of the amounts owed during the relevant billing
period, whether of principal, interest, fees or other Secured Obligations. If
the Borrowers pay the full amount indicated on a Statement on or before the due
date indicated on such Statement, the Borrowers shall not be in default of
payment with respect to the billing period indicated on such Statement;
provided, that acceptance by the Lender of any payment that is less than the
total amount actually due at that time (including but not limited to any past
due amounts) shall not constitute a waiver of the Lender’s right to receive
payment in full at another time. SECTION 2.17 Returned Payments. If after
receipt of any payment which is applied to the payment of all or any part of the
Obligations (including a payment effected through exercise of a right of
setoff), the Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void 46



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1051.jpg]
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason (including pursuant to any settlement entered
into by the Lender in its discretion), then the Obligations or part thereof
intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by
the Lender. The provisions of this Section 2.17 shall be and remain effective
notwithstanding any contrary action which may have been taken by the Lender in
reliance upon such payment or application of proceeds. The provisions of this
Section 2.17 shall survive the termination of this Agreement. SECTION 2.18
Determination of Dollar Amounts. The Lender shall determine or redetermine the
Dollar Equivalent amount of any Letter of Credit on each Revaluation Date,
including the Dollar Equivalent amount of any Letter of Credit issued in an
Alternative Currency, and a determination thereof by the Lender shall be
conclusive absent manifest error. The Lender may, but shall not be obligated to,
rely on any determination of any Dollar Equivalent amount by any Loan Party.
SECTION 2.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrowers hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which the
Lender could, in accordance with normal banking procedures applicable to arm’s
length transactions, purchase the specified currency with such other currency at
the Lender’s main New York City office on the Business Day immediately preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrowers in respect of any sum due to the Lender hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by the
Lender of any sum adjudged to be so due in such other currency the Lender may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to the Lender in the specified
currency, the Borrowers agree, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
the Lender against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to the Lender in the specified
currency, the Lender agrees to remit such excess to the Borrowers. ARTICLE III
Representations and Warranties Each Loan Party represents and warrants to the
Lender that: SECTION 3.01 Organization; Powers. Each Loan Party and each
Subsidiary is duly organized or formed, validly existing and in good standing
(or its foreign equivalent, if any) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing (or its foreign
equivalent, if any) in, every jurisdiction where such qualification is required.
SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions on the
part of such Loan Party and, if required, actions by such Loan Party’s equity
holders. Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or 47



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1052.jpg]
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any material Requirement of Law applicable to any Loan Party or any
Subsidiary, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (d) will not result in the creation or imposition of, or other
requirement to create, any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents. SECTION 3.04
Financial Condition; No Material Adverse Change. (a) The Company has heretofore
furnished to the Lender its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal year ended
December 31, 2018, reported on by Armanino LLP, independent public accountants,
and (ii) as of and for the fiscal quarter and the portion of the fiscal year
ended September 30, 2019, certified by a Financial Officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above. (b) No event, change or
condition has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect, since December 31, 2018. SECTION 3.05 Properties. (a)
As of the date of this Agreement, Schedule 3.05 to the Disclosure Letter sets
forth the address of each parcel of real property that is owned or leased by any
Loan Party. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no material
default by any party to any such lease or sublease exists. Each of the Loan
Parties and each Subsidiary has good title to, or valid leasehold interests in,
all of its real and personal property, free of all Liens other than those
permitted by Section 6.02. (b) Each Loan Party and each Subsidiary owns, or is
licensed to use, all material trademarks, tradenames, copyrights, patents and
other intellectual property necessary to its business as currently conducted,
and the use thereof by each Loan Party and each Subsidiary does not infringe
upon the rights of any other Person except as could not reasonably be expected
to have a Material Adverse Effect, and as of the date of this Agreement, each
Loan Party’s and each Subsidiary’s rights thereto are not subject to any
licensing agreement or similar arrangement other than (i) any such agreement or
arrangement set forth on Schedule 3.05 to the Disclosure Letter and (ii)
non-exclusive licenses granted in the ordinary course of business and
over-the-counter software that is commercially available to the public. A list
of all registered trademarks, copyrights and patents, or applications for any of
the foregoing, owned by any Loan Party as of the date of this Agreement, is set
forth on Schedule 3.05 to the Disclosure Letter. SECTION 3.06 Litigation and
Environmental Matters. 48



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1053.jpg]
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against any Loan Party or any Subsidiary (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters set forth on Schedule
3.06 to the Disclosure Letter) or (ii) that involve any Loan Document or the
Transactions. (b) Except for the Disclosed Matters, (i) no Loan Party or any
Subsidiary has received written notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
that could reasonably be expected to have a Material Adverse Effect and (ii) and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no Loan
Party or any Subsidiary (A) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (B) has become subject to any
Environmental Liability, (C) has received written notice of any claim with
respect to any Environmental Liability or (D) knows of any basis for any
Environmental Liability. (c) Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect. SECTION 3.07 Compliance with Laws and Agreements; No
Default. Except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each Subsidiary is in compliance with (i) each Requirement of Law
applicable to it or its property and (ii) all indentures, agreements and other
instruments binding upon it or its property. No Default has occurred and is
continuing. SECTION 3.08 Investment Company Status. No Loan Party or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940. SECTION 3.09 Taxes. Each Loan Party
and each Subsidiary has timely filed or caused to be filed all Tax returns and
reports required to have been filed by it and has paid or caused to be paid all
Taxes required to have been paid by it, except (i) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP, or (ii) to the extent failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. SECTION 3.10 Compliance with Swiss Non-Bank Rules. The
Swiss Borrower is compliant with the Swiss Non-Bank Rules; it being understood
that for the purpose of this representation, the Swiss Borrower shall assume
that the aggregate number of lenders under this Agreement which are not Swiss
Qualifying Banks is 10 (irrespective of whether or not there are, at any time,
any such lenders). SECTION 3.11 ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87 or subsequent
recodification thereof, as applicable) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan. SECTION 3.12 Disclosure. 49



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1054.jpg]
(a) The Loan Parties have disclosed to the Lender all agreements, instruments
and corporate or other restrictions to which any Loan Party or any Subsidiary is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party or any Subsidiary to the Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished), taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date (it being
understood that forecasts and projections are subject to contingencies and no
assurance can be given that any forecast or projection will be realized). (b) As
of the Effective Date, to the best knowledge of each Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to the Lender in connection with this Agreement is true and
correct in all respects. SECTION 3.13 Material Agreements. No Loan Party is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party or (ii) any agreement or instrument evidencing or governing Material
Indebtedness. SECTION 3.14 Solvency. (a) Immediately after the consummation of
the Transactions to occur on the Effective Date, (i) the fair value of the
assets of the Loan Parties and their Subsidiaries, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of the Loan
Parties and their Subsidiaries, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties and their
Subsidiaries, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (iv) the Loan Parties and their Subsidiaries, taken as a
whole, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted after the Effective Date; and (v) no Swiss Insolvency
Event will have occurred. (b) The Loan Parties and their Subsidiaries, taken as
a whole, do not intend to, and do not believe that they will, incur debts beyond
their ability to pay such debts as they mature, taking into account the timing
of and amounts of cash to be received by them and the timing of the amounts of
cash to be payable on or in respect of their Indebtedness. SECTION 3.15
Insurance. As of the Effective Date, all premiums in respect of the Loan
Parties’ insurance have been paid. The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries is
adequate and is customary for companies engaged in the same or similar
businesses operating in the same or similar locations. SECTION 3.16
Capitalization and Subsidiaries. Schedule 3.16 to the Disclosure Letter sets
forth as of the Effective Date (a) a correct and complete list of the name and
relationship to the Company of each Subsidiary, (b) a true and complete listing
of each class of each of the Company’s Subsidiary’s 50



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1055.jpg]
authorized Equity Interests, of which all of such issued Equity Interests are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.16 to the
Disclosure Letter, and (c) the type of entity of the Company and each
Subsidiary. All of the issued and outstanding Equity Interests owned by any Loan
Party have been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and are fully paid and non-
assessable. SECTION 3.17 Security Interest in Collateral. The provisions of the
applicable Loan Documents create legal and valid Liens on all the Collateral in
favor of the Lender, for the benefit of the Secured Parties, and such Liens
constitute perfected (to the extent perfection is required under the applicable
Loan Documents) and continuing Liens on the Collateral, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted by Section 6.02, to the extent any such Liens
would have priority over the Liens in favor of the Lender pursuant to any
applicable law or agreement and (b) Liens perfected only by possession
(including possession of any certificate of title) or control, to the extent the
Lender has not obtained or does not maintain possession or control of such
Collateral. SECTION 3.18 Employment Matters. As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened in writing that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. The hours worked by and payments made to employees of the Loan
Parties and their Subsidiaries have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable federal, state,
local or foreign law dealing with such matters. All payments due from any Loan
Party or any Subsidiary, or for which any claim may be made against any Loan
Party or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Loan Party or such Subsidiary, except where the failure to so pay
or accrue could not reasonably be expected to have a Material Adverse Effect.
SECTION 3.19 Margin Regulations. No Loan Party is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of Borrowing or Letter of
Credit extension hereunder will be used to purchase or carry any Margin Stock in
violation of Regulations T, U or X. Following the application of the proceeds of
each Borrowing or drawing under each Letter of Credit, not more than 25% of the
value of the assets (either of any Loan Party only or of the Loan Parties and
their Subsidiaries on a consolidated basis) will be Margin Stock. SECTION 3.20
Use of Proceeds. The proceeds of the Loans have been used and will be used,
whether directly or indirectly as set forth in Section 5.09. SECTION 3.21 No
Burdensome Restrictions. No Loan Party is subject to any Burdensome Restrictions
except Burdensome Restrictions permitted under Section 6.10. SECTION 3.22
Anti-Corruption Laws and Sanctions. Each Loan Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and directors
and to the knowledge of such Loan Party its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Loan Party being designated as a Sanctioned Person.
None of (a) any Loan Party, any Subsidiary, any of their respective directors or
officers or, to the knowledge of 51



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1056.jpg]
any such Loan Party or Subsidiary, employees, or (b) to the knowledge of any
such Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds, Transaction or other transaction contemplated by this
Agreement or the other Loan Documents will violate Anti-Corruption Laws or
applicable Sanctions. SECTION 3.23 Plan Assets; Prohibited Transactions. None of
the Loan Parties or any of their Subsidiaries is an entity deemed to hold “plan
assets” (within the meaning of the Plan Asset Regulations), and neither the
execution, delivery nor performance of the transactions contemplated under this
Agreement, including the making of any Loan and the issuance of any Letter of
Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code. ARTICLE IV Conditions SECTION
4.01 Effective Date. The obligations of the Lender to make Loans and to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 8.02): (a) Credit Agreement and Loan Documents. The Lender (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Lender (which may include fax or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents to be entered into as of the Effective Date and such other
certificates, documents, instruments and agreements as the Lender shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including a written opinion of the Loan
Parties’ counsel addressed to the Lender, all in form and substance satisfactory
to the Lender. (b) Financial Statements. The Lender shall have received (i)
audited consolidated financial statements of the Company and its consolidated
Subsidiaries for the 2016, 2017 and 2018 fiscal years, and (ii) unaudited
interim consolidated financial statements of the Company and its consolidated
Subsidiaries for each fiscal quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lender,
reflect any material adverse change in the consolidated financial condition of
the Company and its consolidated Subsidiaries, as reflected in the audited,
consolidated financial statements described in clause (i) of this paragraph. (c)
Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Lender shall have received, for each Loan Party that is or is
to be a party to any Loan Document as of the Effective Date, (i) a certificate
of such Loan Party, dated the Effective Date and executed by its secretary or
assistant secretary or director, as applicable, or, in the case of the Swiss
Borrower, by a managing officer with individual signature authority, which shall
(A) certify the resolutions of its board of directors, managing officers,
quotaholders, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers or directors of such Loan
Party authorized to sign the Loan Documents to which it is a party and, in the
case of a Borrower, its Financial Officers, and (C) contain appropriate
attachments, including the charter, articles or certificate of organization or
incorporation of such Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its bylaws or operating, management or partnership agreement, or other
organizational or 52



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1057.jpg]
governing documents, and (ii) a long form good standing certificate for such
Loan Party from its jurisdiction of organization (to the extent available). (d)
No Default Certificate. The Lender shall have received a certificate, signed by
a Financial Officer of each Borrower, dated as of the Effective Date (i) stating
that no Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects as of such date (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date, and that any representation or warranty which is subject
to any materiality qualifier shall be required to be true and correct in all
respects), and (iii) certifying as to any other factual matters as may be
reasonably requested by the Lender. (e) Fees. The Lender shall have received all
fees required to be paid, and all expenses required to be reimbursed for which
invoices have been presented at least two Business Days in advance of the
Effective Date (including the reasonable fees and expenses of legal counsel), on
or before the Effective Date. All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Lender on or before the
Effective Date. (f) Lien Searches. The Lender shall have received, with respect
to each Loan Party executing a Collateral Document as of the Effective Date, the
results of a recent lien search in the jurisdiction of organization of such Loan
Party (it being understood that no such searches will have to be run in
Switzerland), and such search shall reveal no Liens on any of the assets of such
Loan Party except for liens permitted by Section 6.02 or discharged on or prior
to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Lender. (g) [Reserved]. (h) Funding Account. The Lender
shall have received a notice setting forth the deposit account of the Borrowers
(the “Funding Account”) to which the Lender is authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement. (i) [Reserved]. (j) Solvency. The Lender shall have received a
solvency certificate signed by a Financial Officer of the Company dated the
Effective Date in form and substance reasonably satisfactory to the Lender. (k)
[Reserved]. (l) Pledged Equity Interests; Stock Powers; Pledged Notes. The
Lender shall have received (i) the certificates representing the Equity
Interests pledged pursuant to the Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Lender pursuant to the Security Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank) by the pledgor
thereof. (m) Filings, Registrations and Recordings. Each document (including any
UCC financing statement) required by the Collateral Documents or under law or
reasonably requested by the Lender to be filed, registered or recorded in order
to create in favor of the Lender, for the benefit of the 53



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1058.jpg]
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation. (n) Insurance. The Lender shall have received
evidence of insurance coverage in form, scope, and substance reasonably
satisfactory to the Lender and otherwise in compliance with the terms of Section
5.10 of this Agreement and the Security Agreement. (o) Legal Due Diligence. The
Lender and its counsel shall have completed all legal due diligence, the results
of which shall be satisfactory to Lender in its sole discretion. (p) USA PATRIOT
Act, Etc. The Lender shall have received, (i) at least 5 days prior to the
Effective Date, all documentation and other information regarding the Borrowers
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to the extent
requested in writing of the Borrowers at least 10 days prior to the Effective
Date, (ii) a properly completed and signed IRS Form W-8 or W-9, as applicable,
for each Loan Party, and (iii) to the extent the Borrowers qualify as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to the Borrowers at least 5 days prior to
the Effective Date, to the extent requested in writing of the Borrowers at least
10 days prior to the Effective Date. (q) Other Documents. The Lender shall have
received such other documents as the Lender or its counsel may have reasonably
requested. The Lender shall notify the Borrowers of the Effective Date, and such
notice shall be conclusive and binding. SECTION 4.02 Each Credit Event. The
obligation of the Lender to make a Loan on the occasion of any Borrowing, and to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions: (a) The representations and warranties
of the Loan Parties set forth in the Loan Documents shall be true and correct in
all material respects with the same effect as though made on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects). (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing. (c)
After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Aggregate Availability and the applicable
Borrower’s Availability shall not be less than zero. (d) No event shall have
occurred and no condition shall exist which has or could be reasonably expected
to have a Material Adverse Effect. 54



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1059.jpg]
(e) If such Borrowing is the initial Borrowing under this Agreement and a
Borrowing Base Certificate has not yet been delivered under Section 5.01(f), the
Lender shall have received a Borrowing Base Certificate which calculates the
Aggregate Borrowing Base as the date of such Borrowing. Each Borrowing and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a), (b) and (d) of this Section.
ARTICLE V Affirmative Covenants Until all of the Secured Obligations shall have
been Paid in Full, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the other Loan Parties, with the
Lender that: SECTION 5.01 Financial Statements; Borrowing Base and Other
Information. The Borrowers will furnish to the Lender: (a) within 90 days after
the end of each fiscal year of the Company, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by any “Big Four”
accounting firm or any other independent public accountants reasonably
acceptable to the Lender (without a “going concern” or like qualification,
commentary or exception, and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; (b) within 45 days after the
end of each of the first three fiscal quarters of the Company, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes; (c) concurrently with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate (i)
certifying, in the case of the financial statements delivered under clause (b)
above, as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred and is continuing and, if a Default has
occurred and is continuing, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12 and (iv)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate; (d) [reserved]; 55



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1060.jpg]
(e) as soon as available, but in any event no later than 60 days after the end
of each fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Company for each month of the upcoming fiscal year (the “Projections”) in
form reasonably satisfactory to the Lender; (f) as soon as available but in any
event within 30 days of the end of each calendar month to the extent that the
Revolving Exposure exceeded $1 at any time during such calendar month, and at
such other times as may be necessary to re-determine Availability hereunder or
as may be reasonably requested by the Lender, as of the period then ended, a
Borrowing Base Certificate which calculates the Aggregate Borrowing Base and the
Borrowing Base for each Borrower, and supporting information in connection
therewith, together with any additional reports with respect to the Aggregate
Borrowing Base or the Borrowing Base of any Borrower as the Lender may
reasonably request; (g) concurrently with any delivery of a Borrowing Base
Certificate under clause (f) above, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Lender; (i) a detailed
aging of the Borrowers’ Accounts, including all invoices aged by invoice date
and due date (with an explanation of the terms offered), prepared in a manner
reasonably acceptable to the Lender, together with a summary specifying the
name, address, and balance due for each Account Debtor; and (ii) a worksheet of
calculations prepared by the Borrowers to determine Eligible Accounts and
Eligible Inventory, such worksheets detailing the Accounts and Inventory
excluded from Eligible Accounts and Eligible Inventory and the reason for such
exclusion; (h) upon request of the Lender, as soon as possible and in any event
within 30 days of filing thereof, copies of all tax returns filed by any Loan
Party with the IRS; (i) upon request of the Lender, as soon as possible and in
any event within 30 days after the end of each calendar month, to the extent
applicable, a detailed listing of all intercompany loans made by the Borrowers
to any Affiliate during such calendar month; (j) promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by any Loan Party or any Subsidiary with the SEC, or
any Governmental Authority succeeding to any or all of the functions of the SEC,
or with any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; (k) promptly after receipt thereof
by any Borrower or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by the SEC or such other agency regarding financial or other operational
results of any Borrower or any Subsidiary thereof; (l) promptly following any
request therefor, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Borrower by independent accountants in connection
with the accounts or books of any Borrower or any Subsidiary, or any audit of
any of them as the Lender may reasonably request; (m) promptly following any
request therefor, (x) such other information regarding the operations, material
changes in ownership of Equity Interests, business affairs and financial
condition of 56



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1061.jpg]
any Loan Party or any Subsidiary, or compliance with the terms of this
Agreement, as the Lender may reasonably request and (y) information and
documentation reasonably requested by the Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulation; and (n)
promptly after any request therefor by the Lender, copies of (i) any documents
described in Section 101(k)(1) of ERISA that the Company or any ERISA Affiliate
may request with respect to any Multiemployer Plan and (ii) any notices
described in Section 101(l)(1) of ERISA that the Company or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if the Company
or any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the Company or
the applicable ERISA Affiliate shall promptly make a request for such documents
and notices from such administrator or sponsor and shall provide copies of such
documents and notices promptly after receipt thereof. Documents required to be
delivered pursuant to Section 5.01(a), (b) or (j) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which such materials are publicly available as
posted on the Electronic Data Gathering, Analysis and Retrieval system (EDGAR);
or (ii) on which such documents are posted on the Borrowers’ behalf on an
Internet or intranet website, if any, to which the Lender has access (whether a
commercial, third-party website or whether made available by the Lender). The
Lender shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above. SECTION 5.02 Notices of Material
Events. The Borrowers will furnish to the Lender prompt (but in any event within
any time period that may be specified below) written notice of the following:
(a) any Responsible Officer of a Loan Party obtains knowledge of the occurrence
of any Default; (b) any Responsible Officer of a Loan Party obtains knowledge of
receipt of any written notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against any Loan Party
or any Subsidiary that (i) seeks damages in excess of $1,000,000, (ii) seeks
injunctive relief that could reasonably be expected to have a Material Adverse
Effect, (iii) is asserted or instituted against any Plan, its fiduciaries or its
assets and involves in excess of $1,000,000, (iv) alleges criminal misconduct by
any Loan Party or any Subsidiary, (v) alleges the violation of, or seeks to
impose remedies under, any Environmental Law or related Requirement of Law, or
seeks to impose Environmental Liability, in each case, that could reasonably be
expected to have a Material Adverse Effect, (vi) asserts liability on the part
of any Loan Party or any Subsidiary in excess of $1,000,000 in respect of any
tax, fee, assessment, or other governmental charge, or (vii) involves any
product recall that could reasonably be expected to have a Material Adverse
Effect; (c) any material change in accounting or financial reporting practices
by any Borrower or any Subsidiary; (d) the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Loan Parties and their
Subsidiaries in an aggregate amount exceeding $1,000,000; (e) [reserved]; 57



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1062.jpg]
(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and (g) any change in the information
provided in the Beneficial Ownership Certification delivered to the Lender that
would result in a change to the list of beneficial owners identified in such
certification. Each notice delivered under this Section shall be accompanied by
a statement of a Financial Officer or other executive officer of the Borrower
Representative setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, in each case,
with respect to this clause (b), where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03. SECTION 5.04 Payment of Obligations. Each Loan Party will,
and will cause each Subsidiary to, pay or discharge all Material Indebtedness
and all other material liabilities and obligations, including material Taxes,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect; provided, however, that each Loan Party
will, and will cause each Subsidiary to, remit material withholding taxes and
other material payroll taxes to appropriate Governmental Authorities as and when
claimed by such Governmental Authorities in writing to be due, notwithstanding
the foregoing exceptions. SECTION 5.05 Maintenance of Properties. Each Loan
Party will, and will cause each Subsidiary to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. SECTION 5.06 Books and
Records; Inspection Rights. Each Loan Party will, and will cause each Subsidiary
to, (a) keep proper books of record and account in which full, true and correct
entries are made sufficient to prepare financial statements in accordance with
GAAP and (b) permit any representatives designated by the Lender (including
employees of the Lender or any consultants, accountants, lawyers, agents and
appraisers retained by the Lender), upon reasonable prior notice, to visit and
inspect its properties, conduct at the Loan Party’s premises field examinations
or appraisals of the Loan Party’s assets, liabilities, books and records,
including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that if no Event of Default has occurred and is continuing, the Loan
Parties shall only have to reimburse the Lender for one such field examination
in any 12-month period. The Loan Parties acknowledge that the Lender, after
exercising its rights of inspection, may prepare certain Reports pertaining to
the Loan Parties’ assets for internal use by the Lender. Notwithstanding the
foregoing, neither Borrowers nor their Subsidiaries shall be required to
disclose or discuss, or permit the inspection, 58



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1063.jpg]
examination or making of extracts of, any documents, book, record or other
matter (i) in respect of which disclosure to the Lender or its representatives
is then prohibited by applicable law or (ii) is protected by the attorney-client
privilege or the attorney work product privilege in favor of Borrowers or their
Subsidiaries. SECTION 5.07 Compliance with Laws and Material Contractual
Obligations. Each Loan Party will, and will cause each Subsidiary to, (i) comply
with each Requirement of Law applicable to it or its property (including,
without limitation, Environmental Laws), except, in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, and (ii) perform in all material respects its
obligations under material agreements to which it is a party. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. SECTION 5.08 Compliance with Swiss Non-Bank Rules. The Swiss Borrower
shall be compliant with the Swiss Non-Bank Rules; it being understood that the
Swiss Borrower shall assume that the aggregate number of lenders under this
Agreement which are not Swiss Qualifying Banks is 10 (irrespective of whether or
not there are, at any time, any such lenders). SECTION 5.09 Use of Proceeds. (a)
The proceeds of the Loans and the Letters of Credit will be used only for
working capital and general corporate purposes. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the regulations of the Federal
Reserve Board, including Regulations T, U and X. (b) The Borrowers will not
request any Borrowing or Letter of Credit, and no Borrower shall use, and each
Borrower shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. SECTION 5.10 Accuracy of Information. The Loan
Parties will ensure that any information, including financial statements or
other documents, furnished to the Lender in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder (other than forecasts and projections,
forward-looking information and information of a general economic or
industry-specific nature), taken together as a whole with the Company’s filings
with the SEC, contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in this Section 5.10;
provided that, with respect to the Projections, the Borrowers will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that forecasts and projections are
subject to contingencies and no assurance can be given that any forecast or
projection will be realized). SECTION 5.11 Insurance. Each Loan Party will, and
will cause each Subsidiary to, maintain with financially sound and reputable
carriers having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including 59



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1064.jpg]
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. Upon request of the Lender, the Borrowers will furnish to
the Lender information in reasonable detail as to the insurance so maintained.
SECTION 5.12 Casualty and Condemnation. The Borrowers will furnish to the Lender
prompt written notice of any casualty or other insured damage to any material
portion of the Collateral or the commencement of any action or proceeding for
the taking of any material portion of the Collateral or interest therein under
power of eminent domain or by condemnation or similar proceeding. SECTION 5.13
Depository Banks. Within 90 days after the Effective Date and thereafter, each
Loan Party will maintain the Lender as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business. SECTION
5.14 Additional Collateral; Further Assurances. (a) Subject to any applicable
Requirement of Law and the limitations set forth in this Section 5.14, the
Company will cause each of its Material Subsidiaries formed or acquired after
the date of this Agreement or any limited liability companies formed pursuant to
any division, or any Subsidiary that becomes a Material Subsidiary, in each case
that is a Domestic Subsidiary other than an Excluded Subsidiary, to become a
Loan Party by executing a Joinder Agreement within 30 days after the date of
such formation or acquisition (as such date may be extended from time to time by
the Lender in its sole discretion). In connection therewith, the Lender shall
have received all documentation and other information regarding such newly
formed or acquired Subsidiaries or such new Material Subsidiary as may be
required to comply with the applicable “know your customer” rules and
regulations, including the USA Patriot Act. Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the Lender,
for the benefit of the Secured Parties, in any property of such Loan Party which
constitutes Collateral, including any parcel of real property located in the
U.S. owned by any Loan Party. (b) The Company will cause (i) 100% of the issued
and outstanding Equity Interests of each of its Domestic Subsidiaries that is
not an Excluded Subsidiary and (ii) 65% (or such greater percentage that, due to
a change in applicable law after the date hereof, Borrower Representative and
Lender agree (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for U.S. federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s U.S.
parent and (B) could not reasonably be expected to cause any adverse Tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary or Excluded
Subsidiary directly owned by the Company or any other Loan Party (other than the
Swiss Borrower) to be subject at all times to a first priority, perfected Lien
in favor of the Lender, for the benefit of the Secured Parties, pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Lender shall reasonably request. (c) Without limiting the foregoing, and subject
to the terms and conditions of the Loan Documents, each Loan Party will, and
will cause each Material Subsidiary to, execute and deliver, or cause 60



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1065.jpg]
to be executed and delivered, to the Lender such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which the Lender may, from time
to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all in
form and substance reasonably satisfactory to the Lender and all at the expense
of the Loan Parties. (d) If any material assets (including any real property or
improvements thereto or any interest therein) constituting Collateral are
acquired by any Loan Party after the Effective Date (other than assets
constituting Collateral under the Security Agreement or the Swiss Collateral
Documents that become subject to the Lien under the Security Agreement or the
Swiss Collateral documents upon acquisition thereof), the Borrower
Representative will (i) notify the Lender to the extent required by the
Collateral Documents and, if requested by the Lender, cause such assets to be
subjected to a Lien securing the Secured Obligations and (ii) take, and cause
each applicable Loan Party to take, such actions as reasonably requested by the
Lender to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Loan Parties. SECTION 5.15
Post-Closing Obligations. Within 30 days after the Effective Date (or such
longer period as the Lender shall agree in writing), the Borrower shall deliver,
or cause to be delivered: (a) each Collateral Access Agreement required to be
provided pursuant to the Security Agreement; and (b) Swiss Collateral Documents,
in form and substance reasonably satisfactory to the Lender, granting to the
Lender a Lien on the Swiss Borrower’s bank accounts. ARTICLE VI Negative
Covenants Until all of the Secured Obligations shall have been Paid in Full,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lender that: SECTION 6.01
Indebtedness. No Loan Party will, nor will it permit any Subsidiary to, create,
incur, assume or suffer to exist any Indebtedness, except: (a) the Secured
Obligations; (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01 to the Disclosure Letter and any extensions, renewals,
refinancings and replacements of any such Indebtedness in accordance with clause
(f) hereof; (c) Indebtedness of any Loan Party to another Loan Party or any
Subsidiary and Indebtedness of any Subsidiary to any Loan Party or any other
Subsidiary, provided that (i) Indebtedness of any Subsidiary that is not a Loan
Party to any Loan Party shall be subject to Section 6.04 and (ii) Indebtedness
of any Loan Party to any Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Lender; 61



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1066.jpg]
(d) Guarantees by any Loan Party of Indebtedness of any Subsidiary or another
Loan Party and Guarantees by any Subsidiary of Indebtedness of any Loan Party or
any other Subsidiary, provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by any Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations on the same terms as the Indebtedness so
Guaranteed is subordinated to the Secured Obligations (if such Indebtedness is
so subordinated to the Secured Obligations); (e) Indebtedness of any Borrower or
any Subsidiary incurred to finance the acquisition, construction or improvement
of any fixed or capital assets and any related installation, maintenance or
software licensing charges (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) below;
provided that (i) such Indebtedness is incurred prior to or within 180days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (e)
together with any Refinance Indebtedness in respect thereof permitted by clause
(f) below, shall not exceed $5,000,000 at any time outstanding; (f) Indebtedness
which represents extensions, renewals, refinancing or replacements (such
Indebtedness being so extended, renewed, refinanced or replaced being referred
to herein as the “Refinance Indebtedness”) of any of the Indebtedness described
in clauses (b), (e), (i), (n), (p) and (r) hereof (such Indebtedness being
referred to herein as the “Original Indebtedness”); provided that (i) the
principal amount of such Refinance Indebtedness does not exceed the principal
amount of the Original Indebtedness, plus any accrued and unpaid interest
thereon, any prepayment premium in connection with such refinancing or
replacement and customary fees and expenses incurred by any Loan Party or any
Subsidiary in connection with such extension, renewal, refinancing or
replacement, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any Subsidiary, (iii)
no Loan Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (iv) such Refinance Indebtedness does
not result in a shortening of the average weighted maturity of such Original
Indebtedness, (v) the terms of such Refinance Indebtedness are not materially
less favorable, taken as a whole, to the obligor thereunder than the original
terms of such Original Indebtedness (as determined by Borrower in good faith)
and (vi) if such Original Indebtedness was subordinated in right of payment to
the Secured Obligations, then the terms and conditions of such Refinance
Indebtedness must include subordination terms and conditions that are, taken as
a whole, at least as favorable to the Lender as those that were applicable to
such Original Indebtedness (as determined by the Borrower in good faith); (g)
Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business; (h)
Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business; (i) Subordinated Indebtedness in an aggregate
principal amount not exceeding $10,000,000 at any time outstanding; (j)
Indebtedness evidenced by the Convertible Notes; 62



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1067.jpg]
(k) Indebtedness arising from customary cash management and treasury services,
credit cards, and the honoring of a check, draft or similar instrument against
insufficient funds or from the endorsement of instruments for collection, in
each case, in the ordinary course of business and not exceeding $500,000 in the
aggregate at any time; (l) Indebtedness under Swap Agreements permitted under
Section 6.07; (m) Indebtedness representing deferred compensation owing to
employees, directors and officers of the Company or any of its Subsidiaries in
the ordinary course of business and, to the extent payable in cash, not
exceeding $500,000 in the aggregate at any time; (n) Indebtedness of any Person
that becomes a Subsidiary after the date hereof; provided that such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary; (o)
Indebtedness consisting of the financing of insurance premiums in the ordinary
course of business; (p) Indebtedness of Harmonic France or its Subsidiaries
solely for (i) the financing of R&D Accounts Receivable and secured only by
Liens on such R&D Accounts Receivable, (ii) consisting of loans from French
governmental agencies that were existing on September 27, 2017 for research and
development projects and (iii) term loans that were existing on September 27,
2017 used to finance the renovation office space in Rennes, France; (q) earn-out
obligations and contingent liabilities in respect of any indemnification
obligations, adjustment or purchase price (including working capital
adjustments), non-compete or similar obligations incurred in connection with
Permitted Acquisitions in an aggregate amount not to exceed $2,000,000; (r)
Indebtedness or other obligations of Foreign Subsidiaries (other than the Swiss
Borrower) in an aggregate principal amount at any time outstanding not to exceed
$1,000,000; and (s) other unsecured Indebtedness in an aggregate principal
amount not exceeding $2,000,000 at any time outstanding. SECTION 6.02 Liens. No
Loan Party will, nor will it permit any Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including Accounts) or
rights in respect of any thereof, except: (a) Liens created pursuant to any Loan
Document; (b) Permitted Encumbrances; (c) any Lien on any property or asset of
any Borrower or any Subsidiary existing on the date hereof and set forth in
Schedule 6.02 to the Disclosure Letter; provided that (i) such Lien shall not
apply to any other property or asset of such Borrower or Subsidiary or any other
Borrower or Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and Refinance Indebtedness permitted by
Section 6.01(f); 63



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1068.jpg]
(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary, together with any additions, accessions, parts,
improvements and attachments thereto and related software; provided that (i)
such Liens secure Indebtedness permitted by clause (e) of Section 6.01, (ii)
such Liens and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets, plus
any related installation, maintenance or software licensing charges, and (iv)
such Liens shall not apply to any other property or assets of any Borrower or
any Subsidiary; (e) any Lien existing on any property or asset (other than
Accounts and Inventory) prior to the acquisition thereof by any Borrower or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be, and Refinance
Indebtedness permitted by Section 6.01(f); (f) Liens of a collecting bank
arising in the ordinary course of business under Section 4-210 of the UCC in
effect in the relevant jurisdiction covering only the items being collected
upon; (g) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06; (h) Liens granted by a Subsidiary that is not a Loan Party in
favor of any Loan Party in respect of Indebtedness owed by such Subsidiary; (i)
Leases or subleases granted to other Persons in the ordinary course of business
and not interfering in any material respect with the business of the lessor or
sublessor; (j) non-exclusive licenses of intellectual property in the ordinary
course of business; (k) any interest or title of a lessor, sublessor, licensor
or sublicensor under any lease or license in the ordinary course of business;
(l) Liens on insurance proceeds securing the premium of financed insurance
proceeds; (m) Liens arising as a matter of law or created in the ordinary course
of business in the nature of (i) normal and customary rights of setoff and
banker’s liens upon deposits of cash in favor of banks or other depository
institutions and (ii) Liens securing reasonable and customary fees for services
in favor of banks, securities intermediaries or other depository institutions,
including, for the avoidance of doubt, any Liens created under customary general
terms and conditions of banks; (n) Liens solely on R&D Accounts Receivable
securing Indebtedness permitted by Section 6.01(p)(i); and (o) Liens solely on
assets of Foreign Subsidiaries (other than the Swiss Borrower) securing
Indebtedness permitted under Section 6.01(r). Notwithstanding the foregoing,
none of the Liens permitted pursuant to this Section 6.02 may at any time attach
to any Loan Party’s (i) Accounts, other than those permitted under clause (a) of
the definition of 64



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1069.jpg]
Permitted Encumbrances and clause (a) above and (ii) Inventory, other than those
permitted under clauses (a) and (b) of the definition of Permitted Encumbrances
and clause (a) above. SECTION 6.03 Fundamental Changes. (a) No Loan Party will,
nor will it permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it (except
in connection with a Permitted Acquisition), or otherwise Dispose of all or
substantially all of its assets (other than as permitted by Section 6.04), or
all or substantially all of the stock of any of its Subsidiaries (other than as
permitted by Section 6.04) (in each case, whether now owned or hereafter
acquired), or liquidate, divide or dissolve, except that, if at the time thereof
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing, (i) any Subsidiary that is not a Loan Party may
merge into another Subsidiary that is not a Loan Party or into a Loan Party
(provided that if a Loan Party is a party to such transaction, the surviving
entity must be a Loan Party), (ii) any Loan Party may merge into any other Loan
Party in a transaction in which the surviving entity is a Loan Party (provided
that if a Borrower is a party to such transaction, the surviving entity must be
a Borrower) and (iii) any Subsidiary that is not a Loan Party may liquidate,
divide or dissolve if the Borrowers determine in good faith that such
liquidation, division or dissolution is in the best interests of the Borrowers
and is not materially disadvantageous to the Lender; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04. (b) No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of the
Lender; provided, that notwithstanding the foregoing, any Subsidiary that is not
a Loan Party may consummate a Division if the Borrowers determine in good faith
that such Division is in the best interests of the Borrowers and is not
materially disadvantageous to the Lender. Without limiting the foregoing, if any
Loan Party that is a limited liability company consummates a Division (with or
without the prior consent of Lender as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.14 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents. (c) No
Loan Party will, nor will it permit any Subsidiary to, engage in any business
other than businesses of the type conducted by the Borrowers and their
Subsidiaries on the date hereof and businesses reasonably related, complementary
or ancillary thereto or constituting a reasonable extension thereof. (d) No Loan
Party will, nor will it permit any Subsidiary to, change its fiscal year or any
fiscal quarter from the basis in effect on the Effective Date. (e) Except
changes made in accordance with GAAP, no Loan Party will change the accounting
basis upon which its financial statements are prepared. SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions. No Loan Party will,
nor will it permit any Subsidiary to, form any subsidiary after the Effective
Date, or purchase, hold or acquire (including pursuant to any merger with any
Person that was not a Loan Party and a wholly owned Subsidiary prior to such
merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any Indebtedness
of, any other Person, or consummate any Acquisition, except: 65



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1070.jpg]
(a) Permitted Investments, subject to control agreements in favor of the Lender
or otherwise subject to a perfected security interest in favor of the Lender, in
each case to the extent required by the Loan Documents; (b) investments in
existence on the date hereof and described in Schedule 6.04 to the Disclosure
Letter; (c) investments by the Borrowers and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (i) any such Equity
Interests directly held by a Loan Party shall be pledged pursuant to the
Collateral Documents in accordance with (and to the extent required by) Section
5.14 and (ii) the aggregate amount of investments by Loan Parties in
Subsidiaries that are not Loan Parties (together with outstanding intercompany
loans permitted under Section 6.04(d) and outstanding Guarantees permitted under
Section 6.04(e)) shall not exceed $2,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs); (d) loans or
advances made by any Loan Party to any Subsidiary and made by any Subsidiary to
a Loan Party or any other Subsidiary, provided that (i) any such loans and
advances made by a Loan Party shall be evidenced by a promissory note pledged
pursuant to the Security Agreement or the Swiss Collateral Documents and (ii)
the amount of such loans and advances made by Loan Parties to Subsidiaries that
are not Loan Parties (together with outstanding investments permitted under
Section 6.04(c) and outstanding Guarantees permitted under Section 6.04(e))
shall not exceed $2,000,000 at any time outstanding (in each case determined
without regard to any write-downs or write-offs); (e) Guarantees constituting
Indebtedness permitted by Section 6.01, provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Loan Parties that is
Guaranteed by any Loan Party (together with outstanding investments permitted
under clause (ii) to the proviso to Section 6.04(c) and outstanding intercompany
loans permitted under clause (ii) to the proviso to Section 6.04(d)) shall not
exceed $2,000,000 at any time outstanding (in each case determined without
regard to any write- downs or write-offs); (f) (i) loans or advances made by a
Loan Party or any Subsidiary to its employees, consultants, officers or
directors on an arms-length basis in the ordinary course of business for travel
and entertainment expenses, relocation costs and similar purposes in an
aggregate amount not to exceed $500,000 at any time outstanding and (ii) loans
to employees, consultants, officers or directors relating to the purchase of
equity securities of the Company or its Subsidiaries pursuant to employee stock
purchase plans or agreements in an aggregate amount not to exceed $500,000 at
any time outstanding; (g) notes payable, or stock or other securities issued by
Account Debtors to a Loan Party in connection with the bankruptcy or
reorganization of such Account Debtors or pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business; (h) investments in the form of Swap Agreements permitted by Section
6.07; (i) investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or a
Subsidiary (including in connection with a Permitted Acquisition), so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger; 66



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1071.jpg]
(j) investments received in connection with the disposition of assets permitted
by Section 6.05; (k) investments constituting deposits described in clauses (c)
and (d) of the definition of the term “Permitted Encumbrances”; (l) investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business and any deposits, prepayments and other credits to suppliers or vendors
made in the ordinary course of business; (m) investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; (n) Permitted Acquisitions; and
(o) other investments not exceeding $1,000,000 in the aggregate outstanding at
any time. For purposes of covenant compliance with this Section 6.04, the amount
of any investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such investment. SECTION 6.05 Asset Sales. No Loan Party will, nor
will it permit any Subsidiary to, Dispose of any asset, including any Equity
Interests owned by it, nor will any Borrower permit any Subsidiary to issue any
additional Equity Interest in such Subsidiary (other than to another Borrower or
another Subsidiary in compliance with Section 6.04), except: (a) Dispositions of
(i) Inventory in the ordinary course of business, (ii) used, obsolete, worn out
or surplus equipment or property in the ordinary course of business and (iii)
the abandonment or dedication to the public of intellectual property that is not
material to the business of the Company and its Subsidiaries; (b) Dispositions
of assets to any Borrower or any Subsidiary, provided that (i) any such
Dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09 and (ii) any Dispositions among Loan Parties shall
be permitted only so long as the transferee Loan Party is in the same country as
the transferor Loan Party or such Disposition is to a Loan Party organized in
the U.S.; (c) Dispositions or discounting of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof; (d) Dispositions of Permitted Investments and
other investments permitted by clauses (h) and (k) of Section 6.04; (e) Sale and
Leaseback Transactions permitted by Section 6.06; (f) Dispositions resulting
from any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Borrower or any Subsidiary; 67



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1072.jpg]
(g) Dispositions of assets (other than Equity Interests in a Subsidiary unless
all Equity Interests in such Subsidiary are sold) that are not permitted by any
other clause of this Section, provided that the aggregate fair market value of
all assets Disposed of in reliance upon this paragraph (g) shall not exceed
$1,000,000 during any fiscal year of the Company; (h) to the extent constituting
Dispositions, (i) Liens permitted by Section 6.02, (ii) transactions permitted
by Section 6.03, (iii) the making of any investment permitted by Section 6.04,
(iv) the making of Restricted Payments permitted by Section 6.08 and (v) the
unwinding of any Swap Agreement; (i) the use, transfer or disposition of cash in
a manner that is not prohibited by this Agreement; and (j) the settlement,
waiver, release or surrender of claims or litigation rights of any kind;
provided that all leases and Dispositions permitted under this Section 6.05
(other than those permitted by paragraphs (a)(iii), (b), (c), (f), (h), (i) and
(j) above) shall be made for fair value and for at least 75% consideration
comprised of cash and/or Permitted Investments. SECTION 6.06 Sale and Leaseback
Transactions. No Loan Party will, nor will it permit any Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (a “Sale and Leaseback Transaction”), except
for any such sale of any fixed or capital assets by any Borrower or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 180 days
after such Borrower or such Subsidiary acquires or completes the construction of
such fixed or capital asset. SECTION 6.07 Swap Agreements. No Loan Party will,
nor will it permit any Subsidiary to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which any Borrower or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any Subsidiary), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from
floating to fixed rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of any
Borrower or any Subsidiary. SECTION 6.08 Restricted Payments; Certain Payments
of Indebtedness. (a) No Loan Party will, nor will it permit any Subsidiary to,
declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, except (i) the Borrowers may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock, (ii)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (iii) the Borrowers may make Restricted Payments, not exceeding
$1,000,000 during any fiscal year of the Company, pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrowers and their Subsidiaries, (iv) the Company may issue Equity
Interests and make cash payment in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for such Equity Interests in an aggregate
amount not to exceed $100,000, (v) the Company may purchase its Equity Interests
in connection 68



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1073.jpg]
with the exercise of stock options or stock appreciation rights by way of
cashless exercise or the vesting of restricted stock units or in connection with
the satisfaction of withholding tax obligations, (vi) the Company may the
Company may purchase for value any rights distributed in connection with any
stockholders rights plan adopted by the Company; (vii) the Swiss Borrower may
pay dividends or distributions to the Company, and (viii) the Company may make
other Restricted Payments in an aggregate amount not to exceed $500,000 in any
fiscal year, so long as, at the time of such Restricted Payment and after giving
effect thereto on a pro forma basis, (A) no Event of Default exists and (B) the
Company is in compliance with the financial covenants set forth in Section 6.12.
(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except: (i) payment of
Indebtedness created under the Loan Documents; (ii) payment of regularly
scheduled interest and principal payments as and when due in respect of any
Indebtedness permitted under Section 6.01, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;
(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and
(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of or casualty event involving the property or assets
securing such Indebtedness to the extent such sale or transfer is permitted by
the terms of Section 6.05; (v) the conversion of Indebtedness of any Loan Party
or any Subsidiary into Equity Interests of the Company and the payment of cash
in lieu of fractional shares in connection with such conversion; provided the
portion of such Indebtedness paid in cash shall not exceed $100,000; and (vi)
required payments of cash or deliveries in shares of Common Stock or any
combination thereof (or other securities or property following a merger event,
reclassification or other change of the Common Stock) (and cash in lieu of
fractional shares) pursuant to the terms of, and otherwise perform its
obligations under, the Convertible Notes (including, without limitation, making
payments of interest and principal thereon, making payments due upon required
repurchase or redemption thereof and/or making payments and deliveries upon
conversion thereof). SECTION 6.09 Transactions with Affiliates. No Loan Party
will, nor will it permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Subsidiary than could be obtained on an arm’s- length
basis from unrelated third parties, (b) transactions between or among the Loan
Parties not involving any other Affiliate or between or among Subsidiaries that
are not Loan Parties, (c) any investment permitted by Sections 6.04(c), 6.04(d),
6.04(e) or 6.04(o), (d) any Indebtedness permitted under Section 6.01(c), (e)
any Restricted Payment permitted by Section 6.08, (f) loans or advances to
employees permitted under Section 6.04(f), (g) the payment of reasonable fees to
directors of any Borrower or any Subsidiary who are not employees of such
Borrower or any Subsidiary, and compensation and employee benefit arrangements
69



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1074.jpg]
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrowers or their Subsidiaries in the ordinary course of
business, (h) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by a Borrower’s
board of directors, and (j) as set forth on Schedule 6.09 to the Disclosure
Letter. SECTION 6.10 Restrictive Agreements. No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Obligations, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any Equity Interests or to make or repay
loans or advances to any Borrower or any other Subsidiary or to Guarantee
Indebtedness of any Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by any
Requirement of Law or by any Loan Document, (ii) the foregoing shall not apply
to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 to the Disclosure Letter (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of the Company or any Subsidiary or assets of
the Company or any Subsidiary, in each case, pending such sale, provided such
restrictions and conditions apply only to the Person or assets that are to be
sold and such sale is permitted hereunder or all Secured Obligations will be
Paid in Full, (iv) clause (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness or other
secured obligations permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (v)
clause (a) of the foregoing shall not apply to customary provisions in leases
and other contracts restricting the assignment or encumbrance thereof, (vi) the
foregoing shall not apply to restrictions and conditions in any indenture,
agreement, document, instrument or other arrangement relating to the assets or
business of any Subsidiary existing prior to the consummation of an acquisition
in which such Subsidiary was acquired (and not created in contemplation of such
acquisition), (vii) clause (a) of the foregoing shall not apply to customary
provisions in joint venture agreements (and other similar agreements) (provided
that such provisions apply only to such joint venture and to Equity Interests in
such joint venture), (viii) clause (b) of the foregoing shall not apply to
customary net worth provisions or similar financial maintenance provisions
contained in real property leases, and (ix) clause (b) of the foregoing shall
not apply to restrictions requiring minimum reserves of cash or other deposits,
in each case, imposed by customers of the Company or any Subsidiary under
contracts entered into in the ordinary course of business. SECTION 6.11
Amendment of Material Documents. No Loan Party will, nor will it permit any
Subsidiary to, amend, modify or waive any of its rights under (a) any agreement
relating to any Subordinated Indebtedness, except to the extent permitted under
the intercreditor agreement or subordination agreement applicable to such
Subordinated Indebtedness, (b) the Convertible Notes, the 2020 Notes Indenture,
the 2024 Notes Indenture or any other documents, agreements or instruments
executed in connection therewith, or (c) its charter, articles or certificate of
organization or incorporation and bylaws or operating, management or partnership
agreement, or other organizational or governing documents, in each case, to the
extent any such amendment, modification or waiver would be materially adverse to
the Lender. SECTION 6.12 Financial Covenants. (a) Liquidity. The Company shall
have Liquidity of not less than $20,000,000 as of the end of each fiscal quarter
of the Company. 70



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1075.jpg]
(b) Minimum EBITDA. The Company shall have EBITDA, determined as of the end of
each fiscal quarter of the Company for the period of the four consecutive fiscal
quarters ending on such date, of not less than $1. (c) Adjusted Quick Ratio. The
Company will not permit the Adjusted Quick Ratio, determined on the last day of
each fiscal quarter of the Company, to be less than 1.10 to 1.00. ARTICLE VII
Events of Default If any of the following events (“Events of Default”) shall
occur: (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; (b) the Borrowers shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable and such
failure shall continue unremedied for 3 days; (c) any representation or warranty
made or deemed made by or on behalf of any Loan Party or any Subsidiary in, or
in connection with, this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished by any Loan
Party pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been materially incorrect when made or deemed
made; (d) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.09 or in Article VI; (e) any Loan Party shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement or any other Loan Document (other than those specified in clause (a),
(b) or (d)), and such failure shall continue unremedied for a period of (i) 5
days after the earlier of any Responsible Officer of Loan Party having knowledge
of such breach or notice thereof from the Lender if such breach relates to terms
or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 through
5.07, 5.11, 5.12, 5.14 or 5.15 of this Agreement or (ii) 30 days after the
earlier of any Responsible Officer of Loan Party having knowledge of such breach
or notice thereof from the Lender if such breach relates to terms or provisions
of any other Section of this Agreement; (f) any Loan Party or any Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, after giving effect to any applicable grace period in
the applicable instrument or agreement evidencing such Material Indebtedness;
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, 71



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1076.jpg]
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (w) secured Indebtedness that becomes due as
a result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness to the extent such sale, transfer or other disposition is not
prohibited by this Agreement, (x) a voluntary prepayment of such Indebtedness or
a voluntary refinancing of such Indebtedness permitted by the terms of Section
6.01, (y) any early payment requirement or unwinding or termination with respect
to any Swap Agreement not arising as a result of a default by the Company or any
Subsidiary thereunder or (z) any repurchase, prepayment, defeasance, redemption,
conversion or settlement with respect to the Convertible Notes pursuant to their
terms unless such repurchase, prepayment, defeasance, redemption, conversion or
settlement is required as a result of a default thereunder, a “Fundamental
Change” as defined thereunder or an event that constitutes an Event of Default
under this Agreement; (h) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of a Loan Party (other than the Swiss Borrower) or any
Subsidiary or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party
(other than the Swiss Borrower) or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; (i) any Loan Party (other than the Swiss Borrower)
or any Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Loan Party or Subsidiary of any Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; (j) any Loan Party (other than the Swiss Borrower) or any
Subsidiary shall become unable, admit in writing its inability, or publicly
declare its intention not to, or fail generally, to pay its debts as they become
due; (k) a Swiss Insolvency Event shall occur; (l) one or more judgments for the
payment of money in an aggregate amount in excess of $1,000,000 (to the extent
not covered by a creditworthy insurer that has not denied coverage) shall be
rendered against any Loan Party, any Subsidiary or any combination thereof and
the same shall remain undischarged or unsatisfied for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Subsidiary to enforce any such judgment; (m) an ERISA Event
shall have occurred that, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; (n) a Change in Control shall occur; 72



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1077.jpg]
(o) except as permitted by this Agreement or any separate Guarantee, the Loan
Guaranty shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of the Loan
Guaranty, or any Guarantor shall fail to comply with any of the material terms
or provisions of the Loan Guaranty to which it is a party, or any Guarantor
shall deny in writing that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect, including, but not
limited to notice of termination delivered pursuant to Section 9.08, except in
each case where due to such Loan Party’s liquidation, dissolution, merger or
consolidation permitted under this Agreement; (p) except as permitted by the
terms of this Agreement or any Collateral Document, (i) any Collateral Document
shall for any reason fail to create a valid security interest in any material
Collateral purported to be covered thereby, or (ii) any Lien securing any
Secured Obligation shall cease to be a perfected (to the extent required by the
Loan Documents), first priority Lien (subject to Liens permitted by Section
6.02); (q) except as permitted by the terms of this Agreement or any Collateral
Document or as the result of an action or failure to act on the part of the
Lender, any Collateral Document shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of any Collateral Document; or (r) except as
permitted by the terms of this Agreement or the applicable Loan Document, any
material provision of any Loan Document for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or any Loan Party shall
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction that evidences its assertion, that any
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); then, and in every
such event (other than an event with respect to the Borrowers described in
clause (h) or (i) of this Article), and at any time thereafter during the
continuance of such event, the Lender may, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Revolving Commitment, whereupon the Revolving
Commitment shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees (including, for the
avoidance of doubt, any break funding payment) and other obligations of the
Borrowers accrued hereunder and under any other Loan Document, shall become due
and payable immediately, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers to the
fullest extent permitted by applicable law, and (iii) require cash collateral
for the LC Exposure in accordance with Section 2.04(h) hereof; and in the case
of any event with respect to either Borrower described in clause (h) or (i) of
this Article, the Revolving Commitment shall automatically terminate and the
principal of the Loans then outstanding, and cash collateral for the LC
Exposure, together with accrued interest thereon and all fees (including, for
the avoidance of doubt, any break funding payments) and other obligations of the
Borrowers accrued hereunder and under any other Loan Documents shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers to the fullest extent permitted by applicable law. Upon the occurrence
and during the continuance of an Event of Default, the Lender may increase the
rate of interest applicable to the Loans and other Obligations as set forth in
this Agreement and exercise any rights and remedies provided to the Lender under
the Loan Documents or at law or equity, including all remedies provided under
the UCC. 73



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1078.jpg]
ARTICLE VIII Miscellaneous SECTION 8.01 Notices. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows: (i) if to any Loan Party, to it in care of the Borrower
Representative at: Harmonic Inc. 4300 North First Street San Jose, California
95134 Attention: General Counsel Fax No: (408) 542-2521 Email:
harmoniclegal@harmonicinc.com (ii) if to JPMorgan Chase Bank, N.A. at: JPMorgan
Chase Bank, N.A. 237 Park Avenue, 6th Floor New York, NY 10017 Attention: Ted
Karsos Email: ted.karsos@jpmorgan.com All such notices and other communications
(i) sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received, (ii) sent by
fax shall be deemed to have been given when sent, provided that if not given
during normal business hours for the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day of the recipient, or (iii) delivered through Electronic Systems to
the extent provided in paragraph (b) below shall be effective as provided in
such paragraph. (b) Notices and other communications to the Lender hereunder may
be delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Lender; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Sections 5.01(c) and 5.01(d) unless otherwise stated or agreed by
the Lender. Each of the Lender and the Borrower Representative (on behalf of the
Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by using Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both 74



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1079.jpg]
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient. (c) Any party hereto may change its
address, facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. SECTION 8.02 Waivers;
Amendments. (a) No failure or delay by the Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Lender may
have had notice or knowledge of such Default at the time. (b) Neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Lender or (ii) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by the Lender and the Loan Party or Loan
Parties that are parties thereto. Notwithstanding anything herein to the
contrary, the Lender shall not be liable for, or be responsible for any claim,
liability, loss, cost or expense suffered by any Borrower, any other Loan Party
or any Subsidiary as a result of, any determination of the Revolving Exposure,
any of the component amounts thereof or any portion thereof attributable to the
Lender or any Dollar Equivalent. SECTION 8.03 Expenses; Indemnity; Damage
Waiver. (a) The Loan Parties, jointly and severally, shall pay all (x)
reasonable out-of-pocket expenses incurred by the Lender and its Affiliates,
including the reasonable fees, charges and disbursements of outside counsel for
the Lender, in connection with the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (y)
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (z) out-of-pocket expenses incurred by the Lender,
including the fees, charges and disbursements of any outside counsel for the
Lender, in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with: 75



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1080.jpg]
(i) appraisals and insurance reviews (subject to the limitations in Section
5.06); (ii) field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Lender or the internally allocated fees
for each Person employed by the Lender with respect to each field examination
(subject to the limitations in Section 5.06); (iii) background checks regarding
senior management and/or key investors, as deemed necessary or appropriate in
the sole discretion of the Lender; (iv) Taxes, fees and other charges for (A)
lien and title searches and title insurance and (B) recording the Collateral
Documents, filing financing statements and continuations, and other actions to
perfect, protect, and continue the Lender’s Liens; (v) sums paid or incurred to
take any action required of any Loan Party under the Loan Documents that such
Loan Party fails to pay or take; and (vi) forwarding loan proceeds, collecting
checks and other items of payment, and establishing and maintaining the accounts
and lock boxes, and costs and expenses of preserving and protecting the
Collateral. All of the foregoing fees, costs and expenses may be charged to the
Borrowers as Revolving Loans or to another deposit account, all as described in
Section 2.16(c). (b) The Loan Parties, jointly and severally, shall indemnify
the Lender, and each Related Party of the Lender (each such Person being called
an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses, including the fees, charges and disbursements of one firm counsel for
all such Indemnitees (plus one local counsel in each reasonably necessary
jurisdiction) and in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Company of such
conflict and thereafter retains its own counsel, another firm of counsel for
each such affected Indemnitee, in each case, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by a Loan Party or a Subsidiary, or
any Environmental Liability related in any way to a Loan Party or Subsidiary,
(iv) the failure of a Loan Party to deliver to the Lender the required receipts
or other required documentary evidence with respect to a payment made by such
Loan Party for Taxes pursuant to Section 2.15, or (v) any actual or prospective
claim, litigation, investigation, arbitration or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation, arbitration
or proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee, (y) a material breach
in bad faith by 76



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1081.jpg]
such Indemnitee of its express obligations under any Loan Document pursuant to a
claim made by any Loan Party, or (z) any dispute solely among Indemnitees that
do not involve any act or omission by the Company or any of its Subsidiaries.
This Section 8.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc., arising from a non-Tax claim. (c)
To the extent permitted by applicable law, no Loan Party shall assert, and each
Loan Party hereby waives, any claim against any Indemnitee, (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (c) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party. (d) All
amounts due under this Section shall be payable promptly after written demand
therefor. SECTION 8.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Lender that issues any Letter of Credit), except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by a Borrower without such consent shall be null and
void) and (ii) Lender may not assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 8.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Lender that issues any Letter
of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of the Lender) any legal or equitable right, remedy or claim under or by reason
of this Agreement. (b) The Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Revolving Commitment and the Loans at any time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of the
Borrower Representative, provided that the Borrower Representative shall be
deemed to have consented to an assignment of all or a portion of the Loans and
the Revolving Commitment unless it shall object thereto by written notice to the
Lender within 5 Business Days after having received notice thereof, and provided
further that no consent of the Borrower Representative shall be required for an
assignment to an Affiliate of the Lender, an Approved Fund or, if an Event of
Default has occurred and is continuing, any other assignee. (c) The Lender,
acting solely for this purpose as an agent of the Borrowers, shall maintain at
one of its offices in the United States a copy of each assignment delivered to
it and a register for the recordation of the names and addresses of any Person
to whom a portion of the Loans and/or the Revolving Commitment is assigned,
together with the Revolving Commitment of and principal amounts (and stated
interest) of the Loans owing to such Person pursuant to the terms hereof from
time to time (the 77



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1082.jpg]
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers and the Lender shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and the Lender, at any reasonable time and from time to time
upon reasonable prior notice. (d) The Lender may, without the consent of, or
notice to, the Borrowers, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of the Lender’s rights and/or
obligations under this Agreement (including all or a portion of the Revolving
Commitment and/or Letters of Credit and/or the Loans owing to it); provided that
(i) the Lender’s obligations under this Agreement shall remain unchanged; (ii)
the Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) the Borrowers shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement. Each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein) to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Section 2.13 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 8.08 as though it were the Lender.
If the Lender shall sell a participation, it shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that the Lender shall have no obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in the
Revolving Commitment, any Loans or Letters of Credit or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that the Revolving
Commitment, such Loan, such Letter of Credit or such other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. (e) A transfer or assignment may
only be made if it would not result in any non- compliance with the Swiss
Non-Bank Rules (it being agreed that each of the Lender and the Company may,
without independent verification, rely on the status confirmation made by a new
lender), unless the transfer is made at a time when an Event of Default is
continuing. (f) The Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of the Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto. SECTION 8.05 Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied 78



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1083.jpg]
upon by the other parties hereto and shall survive the execution and delivery of
the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Commitment has not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15 and Section 8.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Commitment or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof. SECTION 8.06 Counterparts; Integration; Effectiveness; Electronic
Execution. (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Lender constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Lender and when
the Lender shall have received counterparts hereof which, when taken together,
bear the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. (b) Delivery of an executed counterpart of a signature
page of this Agreement by fax, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. SECTION 8.07 Severability. Any provision of any Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. SECTION 8.08 Right of Setoff. If an Event of Default
shall have occurred and be continuing, the Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by the Lender or any Affiliate to or for the credit or the
account of any Loan Party against any and all of the Secured Obligations,
irrespective of whether or not the Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the Loan
Parties may be contingent or unmatured or are 79



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1084.jpg]
owed to a branch office or Affiliate of the Lender different from the branch
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of the Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which the Lender may have. SECTION
8.09 Governing Law; Jurisdiction; Consent to Service of Process. (a) The Loan
Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws of the State of New York, but giving effect to federal laws applicable to
national banks. (b) Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any U.S. federal or New York State court sitting in New York,
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Documents, the transactions relating
hereto or thereto, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against the Lender or any of its
Related Parties may only) be heard and determined in such state court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction. (c)
Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. SECTION 8.10
California Judicial Reference. IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A
COURT OF THE STATE OF CALIFORNIA (THE “COURT”) BY OR AGAINST THE BORROWERS OR
THE LENDER IN CONNECTION WITH ANY CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) (EACH,
A “CLAIM”) AND THE WAIVER SET FORTH IN THE PRECEDING PARAGRAPH IS NOT
ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE BORROWERS AND THE LENDER (BY ITS
ACCEPTANCE HEREOF) AGREE AS FOLLOWS: (a) WITH THE EXCEPTION OF THE MATTERS
SPECIFIED IN PARAGRAPH (b) BELOW, ANY CLAIM WILL BE DETERMINED BY A GENERAL
REFERENCE PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 638 THROUGH 645.2, INCLUDING ANY REVISION OR
REPLACEMENT OF SUCH STATUTES OR RULES HEREAFTER ENACTED. THE BORROWERS AND THE
LENDER INTEND 80



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1085.jpg]
THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE IN ACCORDANCE
WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638, INCLUDING ANY REVISION OR
REPLACEMENT OF SUCH STATUTE OR RULE HEREAFTER ENACTED. EXCEPT AS OTHERWISE
PROVIDED IN THIS AND THE OTHER RELATED DOCUMENTS, VENUE FOR THE REFERENCE
PROCEEDING WILL BE IN THE STATE OR FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE
VENUE IS OTHERWISE APPROPRIATE UNDER APPLICABLE LAW. (b) THE FOLLOWING MATTERS
SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING: (i) NON-JUDICIAL
FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL PROPERTY; (ii)
EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT LIMITATION, SETOFF); (iii)
APPOINTMENT OF A RECEIVER; AND (iv) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES
(INCLUDING, WITHOUT LIMITATION, WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF THE BORROWERS OR THE LENDER TO EXERCISE OR OPPOSE ANY OF
THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (i) THROUGH (iv) AND ANY SUCH
EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF THE BORROWERS OR THE LENDER
TO A REFERENCE PROCEEDING PURSUANT TO THIS DOCUMENT. (c) UPON THE WRITTEN
REQUEST OF THE BORROWERS OR THE LENDER, THE BORROWERS AND THE LENDER SHALL
SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE
BORROWERS AND THE LENDER DO NOT AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH
WRITTEN REQUEST THEN THE BORROWERS OR THE LENDER MAY REQUEST THE COURT TO
APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B),
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR RULE HEREAFTER ENACTED.
(d) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN THE BORROWERS OR THE
LENDER SO REQUESTS, A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED
THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE. (e) THE REFEREE MAY
REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE BORROWERS AND THE LENDER SHALL
BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY IN ACCORDANCE
WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL DISCOVERY ORDERS IN THE SAME
MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE OF
CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION, MOTIONS FOR DEFAULT
JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT THE REFEREE’S DECISION,
WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. 81



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1086.jpg]
(f) THE BORROWERS AND THE LENDER RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN
A GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. SECTION 8.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 8.12 Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 8.13 Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the Lender shall promptly
notify the Borrowers, in advance, to the extent permitted by law, (c) to the
extent required by any Requirement of Law or by any subpoena or similar legal
process, in which case the Lender shall promptly notify the Borrowers, in
advance, to the extent permitted by law, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative, (h) on a
confidential basis to (x) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided for herein or (y)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of identification numbers with respect to the credit facilities
provided for herein, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Lender on a non-confidential
basis prior to disclosure by the Borrowers; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. 82



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1087.jpg]
SECTION 8.14 Non-reliance; Violation of Law. The Lender hereby represents that
it is not relying on or looking to any margin stock (as defined in Regulation U)
for the repayment of the Borrowings provided for herein. Anything contained in
this Agreement to the contrary notwithstanding, the Lender shall not be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law. SECTION 8.15 USA PATRIOT Act. The Lender is subject to the requirements of
the USA PATRIOT Act and hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow the Lender
to identify such Loan Party in accordance with the USA PATRIOT Act. SECTION 8.16
Disclosure. Each Loan Party hereby acknowledges and agrees that the Lender
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with, any of the Loan Parties and their
respective Affiliates. SECTION 8.17 Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to the Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by the Lender. SECTION 8.18 No Fiduciary Duty, etc. (a) Each
Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that the Lender will not have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and the
Lender is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrowers with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, the Borrowers or any other person. Each Borrower
agrees that it will not assert any claim against the Lender based on an alleged
breach of fiduciary duty by the Lender in connection with this Agreement and the
transactions contemplated hereby. Additionally, each Borrower acknowledges and
agrees that the Lender is not advising the Borrowers as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction. The
Borrowers shall consult with its own advisors concerning such matters and shall
be responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Lender
shall have no responsibility or liability to any Borrower with respect thereto.
(b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that the Lender, together with its Affiliates, is a
full service securities or banking firm engaged in securities trading and
brokerage activities as well as providing investment banking and other financial
services. In the ordinary course of business, the Lender may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrowers and other companies with which the Borrowers may have commercial or 83



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1088.jpg]
other relationships. With respect to any securities and/or financial instruments
so held by the Lender or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. (c) In addition,
each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that the Lender and its Affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which the Borrowers may have
conflicting interests regarding the transactions described herein and otherwise.
The Lender will not use confidential information obtained from any Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrowers in connection with the performance by the
Lender of services for other companies, and the Lender will not furnish any such
information to other companies. Each Borrower also acknowledges that the Lender
has no obligation to use in connection with the transactions contemplated by the
Loan Documents, or to furnish to any Borrower, confidential information obtained
from other companies. SECTION 8.19 Marketing Consent. The Borrowers hereby
authorize the Lender, at its sole expense, but without any prior approval by any
Borrower, to publish such tombstones and give such other publicity to this
Agreement as it may from time to time determine in its sole discretion. The
foregoing authorization shall remain in effect unless the Borrower
Representative notifies the Lender in writing that such authorization is
revoked. ARTICLE IX Loan Guaranty SECTION 9.01 Guaranty. Each Loan Guarantor
hereby agrees that it is jointly and severally liable for, and, as a primary
obligor and not merely as surety, absolutely and unconditionally and irrevocably
guarantees to the Secured Parties, the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all costs and expenses including, without
limitation, all court costs and reasonable and documented attorneys’ and
paralegals’ fees and expenses paid or incurred by the Lender in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, any Borrower, any Loan Guarantor or any other guarantor of all
or any part of the Secured Obligations (such costs and expenses, together with
the Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor.
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. Notwithstanding anything to the contrary in any Loan
Document, (i) the Swiss Borrower shall not be obligated to repay any Obligations
of the Company or any Guarantor that is a Domestic Subsidiary, and no Collateral
of the Swiss Borrower shall secure or be deemed to secure any Obligations of the
Company or any Guarantor that is a Domestic Subsidiary, and (ii) the parties to
this Agreement acknowledge and agree that the Obligations of each Borrower are
separate obligations, and nothing herein or in the other Loan Documents shall be
construed or interpreted to cause the Swiss Borrower to be considered a pledgor
or guarantor of any Obligations of the Company or any Guarantor that is a
Domestic Subsidiary pursuant to Section 956(d) of the Code and the Treasury
Regulations thereunder, including by reason of Section 1.956-2(c) of the
Treasury Regulations. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of the
Lender that extended any portion of the Guaranteed Obligations. 84



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1089.jpg]
SECTION 9.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives to the fullest extent
permitted by applicable law any right to require the Lender to sue any Borrower,
any other Loan Guarantor, any other guarantor of, or any other Person obligated
for all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations. SECTION 9.03 No Discharge or Diminishment of
Loan Guaranty. (a) Except as otherwise provided for herein, the obligations of
each Loan Guarantor hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the Payment in Full of the Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets, or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Lender or any other Person, whether
in connection herewith or in any unrelated transactions. (b) The obligations of
each Loan Guarantor hereunder are not subject to any defense or setoff,
counterclaim, recoupment, or termination whatsoever by reason of the invalidity,
illegality, or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof. (c) Further, the obligations of any Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of the
Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
Payment in Full of the Guaranteed Obligations). SECTION 9.04 Defenses Waived. To
the fullest extent permitted by applicable law, each Loan Guarantor hereby
waives any defense based on or arising out of any defense of any Borrower or any
Loan Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower, any Loan Guarantor or any other Obligated Party, other than the
Payment in Full of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party, or any other Person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Lender may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or 85



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1090.jpg]
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty, except to the extent the Guaranteed Obligations have been
Paid in Full. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security. SECTION 9.05 Rights of
Subrogation. No Loan Guarantor will assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Loan Parties and the Loan Guarantors have fully performed all their
obligations to the Lender. SECTION 9.06 Reinstatement; Stay of Acceleration. If
at any time any payment of any portion of the Guaranteed Obligations (including
a payment effected through exercise of a right of setoff) is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Lender is in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Lender. SECTION 9.07 Information. Each
Loan Guarantor assumes all responsibility for being and keeping itself informed
of the Borrowers’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that the Lender shall not have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks. SECTION 9.08 Termination. The Lender may continue to
make loans or extend credit to the Borrowers based on this Loan Guaranty until 5
days after it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lender for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations. Nothing in
this Section 9.08 shall be deemed to constitute a waiver of, or eliminate,
limit, reduce or otherwise impair any rights or remedies the Lender may have in
respect of, any Default or Event of Default that shall exist under clause (o) of
Article VII hereof as a result of any such notice of termination. SECTION 9.09
Taxes. Each payment of the Guaranteed Obligations will be made by each Loan
Guarantor without withholding for any Taxes, unless such withholding is required
by law. If any Loan Guarantor determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such Loan Guarantor
may so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Loan Guarantor shall be
increased as necessary so that, net of such withholding for Indemnified Taxes
(including such withholding for Indemnified Taxes applicable to 86



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1091.jpg]
additional amounts payable under this Section), the Lender receives the amount
it would have received had no such withholding for Indemnified Taxes been made.
SECTION 9.10 Maximum Liability. Notwithstanding any other provision of this Loan
Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account. SECTION 9.11
Contribution. (a) To the extent that any Loan Guarantor shall make a payment
under this Loan Guaranty (a “Guarantor Payment”) which, taking into account all
other Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s Allocable Amount, as defined below (as
determined immediately prior to such Guarantor Payment), bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment, the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment. (b) As of any date of determination, the “Allocable
Amount” of any Loan Guarantor shall be equal to the excess of the fair saleable
value of the property of such Loan Guarantor over the total liabilities of such
Loan Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions. (c) This Section 9.11 is intended only to define the relative
rights of the Loan Guarantors, and nothing set forth in this Section 9.11 is
intended to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty. (d) The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Loan Guarantor or Loan Guarantors to which such
contribution and indemnification is owing. (e) The rights of the indemnifying
Loan Guarantors against other Loan Guarantors under this Section 9.11 shall be
exercisable upon the Payment in Full of the Guaranteed Obligations and the
termination of this Agreement. SECTION 9.12 Liability Cumulative. The liability
of each Loan Party as a Loan Guarantor under this Article IX is in addition to
and shall be cumulative with all liabilities of each Loan Party to the 87



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1092.jpg]
Lender under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary. SECTION 9.13 Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 9.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 9.13
or otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.13 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 9.13 constitute, and this Section 9.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. ARTICLE X The Borrower Representative. SECTION 10.01 Appointment;
Nature of Relationship. The Company is hereby appointed by each of the Borrowers
as its contractual representative (herein referred to as the “Borrower
Representative”) hereunder and under each other Loan Document, and each of the
Borrowers irrevocably authorizes the Borrower Representative to act as the
contractual representative of such Borrower with the rights and duties expressly
set forth herein and in the other Loan Documents. The Borrower Representative
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Additionally, the Borrowers hereby appoint the
Borrower Representative as their agent to receive all of the proceeds of the
Loans in the Funding Account, at which time the Borrower Representative shall
promptly disburse such Loans to the appropriate Borrower(s), provided that, in
the case of a Revolving Loan, such amount shall not exceed the Aggregate
Availability or the Availability of such Borrower(s). The Lender, and its
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this Section
10.01. SECTION 10.02 Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers or any obligation to the Lender to take
any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative. SECTION 10.03 Employment
of Agents. The Borrower Representative may execute any of its duties as the
Borrower Representative hereunder and under any other Loan Document by or
through authorized officers. SECTION 10.04 Notices. Each Borrower shall
immediately notify the Borrower Representative of the occurrence of any Default
or Event of Default hereunder, shall refer to this Agreement, shall describe
such Default or Event of Default, and shall state that such notice is a “notice
of default”. In the event that the Borrower Representative receives such a
notice, the Borrower Representative shall give prompt notice 88



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1093.jpg]
thereof to the Lender. Any notice provided to the Borrower Representative
hereunder shall constitute notice to each Borrower on the date received by the
Borrower Representative. SECTION 10.05 Successor Borrower Representative. Upon
the prior written consent of the Lender, the Borrower Representative may resign
at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative. SECTION 10.06 Execution of Loan Documents;
Borrowing Base Certificate. The Borrowers hereby empower and authorize the
Borrower Representative, on behalf of the Borrowers, to execute and deliver to
the Lender the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including the Borrowing Base Certificate and the
Compliance Certificates. Each Borrower agrees that any action taken by the
Borrower Representative or the Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers. SECTION 10.07 Reporting. Each Borrower hereby agrees that such
Borrower shall furnish promptly after each fiscal month to the Borrower
Representative a copy of its Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificate and the Compliance Certificate required pursuant to
the provisions of this Agreement. ARTICLE XI Limitations for Swiss Borrower.
SECTION 11.01 Limitations for Swiss Borrower (a) Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, the fulfilment of any
obligation of, and the application of proceeds from the enforcement of any
guaranty (including the Loan Guaranty) or security interest granted by, the
Swiss Borrower under this Agreement or under any other Loan Document (including
the Swiss Collateral Documents) to satisfy obligations of another Loan Party
(other than obligations of any of the Swiss Borrower’s wholly-owned
Subsidiaries) (“Restricted Obligations”) shall be limited to the maximum amount
permitted by law at the time of fulfilment or enforcement (as the case may be)
(“Limitation”). (b) The Limitation shall not release the Swiss Borrower from the
fulfilment of its obligations or the application of enforcement proceeds in
excess of the Limitation, but merely postpone the performance date thereof until
such time as it is again permitted notwithstanding the Limitation. The Swiss
Borrower shall take all action and cause all action to be taken to enable the
fulfilment of its obligations or the application of enforcement proceeds as soon
as possible and in an amount as large as possible notwithstanding the
Limitation. In particular, to the extent permitted by law and Swiss accounting
standards and upon request by the Lender, the Swiss Borrower shall: (i) write up
or sell any of its assets that are shown in its balance sheet with a book value
that is significantly lower than the market value of the assets, in case of a
sale, however, only if such assets are not necessary for the Swiss Borrower’s
business (nicht betriebsnotwendig); and (ii) reduce its quota capital to the
minimum allowed under then applicable law. 89



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1094.jpg]
(c) To the extent that the fulfilment of any obligation or the application of
proceeds from the enforcement of any guaranty or security interest to satisfy
Restricted Obligations are subject to Swiss Withholding Tax, the Swiss Borrower:
(i) shall (A) use its best efforts to procure that the fulfilment of such
obligation or the application of such enforcement proceeds can be made without
deduction of Swiss Withholding Tax by discharging the liability of such tax by
notification pursuant to applicable law rather than payment of the tax; (B) if
the notification procedure pursuant to sub-paragraph (A) above does not apply,
deduct the Swiss Withholding Tax at such rate (x) as in force from time to time
or (y) as provided by any applicable double tax treaties, from the respective
amount to be paid and promptly pay any such Swiss Withholding Tax deducted to
the Swiss Federal Tax Administration; and (C) provide the Lender with evidence
that such a notification of the Swiss Federal Tax Administration has been made
or, as the case may be, such Swiss Withholding Tax deducted has been paid to the
Swiss Federal Tax Administration; (ii) shall use its best efforts to procure
that any person who is entitled to a full or partial refund of the Swiss
Withholding Tax deducted pursuant to this paragraph (c) (A) requests a refund of
the Swiss Withholding Tax under applicable law as soon as possible; and (B) pays
to the Lender upon receipt any amount so refunded to cover any outstanding part
of the Restricted Obligation; (iii) notwithstanding anything to the contrary in
any Loan Document, shall not be required to gross up, indemnify or hold harmless
any Secured Party for the deduction of Swiss Withholding Tax in an amount
exceeding the Limitation, provided that this should not in any way limit any
obligations of any other Loan Party under the Loan Documents to indemnify the
Secured Parties in respect of the deduction of the Swiss Withholding Tax.
[Signature Page Follows] 90



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1095.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written. HARMONIC INC. By: Name: Sanjay Kalra Title: Chief Financial
Officer HARMONIC INTERNATIONAL GmbH By: Name: Sanjay Kalra Title: Managing
Officer [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1096.jpg]
JPMORGAN CHASE BANK, N.A. By: Name: Eleftherios Karsos Title: Authorized Officer
[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1097.jpg]
EXHIBIT A BORROWING BASE CERTIFICATE BORROWING BASE REPORT Borrower: Rpt #
Obligor Number: Date: Loan Number: Period Covered:___________ to
________________ COLLATERAL CATEGORY A/R Inventory Total Eligible Collateral
Description 1 Beginning balance (previous report - Line 8) 2 Additions to
Collateral (gross sales or purchases) 3 Other additions (add back any non-A/R
cash in line 3) 4 Deductions to Collateral (Cash Received) 5 Deductions to
Collateral (Discounts, other) 6 Deductions to Collateral (Credit Memos, all) 7
Other non-cash credits to A/R 8 Total Ending Collateral Balance 9 Less
Ineligible – past due 10 Less Ineligible – cross-age (30%) 11 Less Ineligible –
foreign 12 Less Ineligible – Contra 13 Less Ineligible – Other (attached
schedule) 14 Total Ineligibles –Accounts Receivable 15 Less Ineligible –
inventory slow-moving 16 Less Ineligible – inventory offsite not covered 17 Less
Ineligible – inventory work-in-process 18 Less Ineligible – Consigned 19 Less
Ineligible – Other (attached schedule) 20 Total Ineligibles Inventory 21 Total
Eligible Collateral 22 Advance Rate Percentage 85% 50% 23 Net Available -
Borrowing Base Value 24 Reserves 25 Total Borrowing Base Value 26 Revolver Line
Total Revolver Line $25,000,000 27 Maximum Borrowing Limit (Lesser of 25 or 26)*
Total Available LOAN STATUS 28 Previous Loan Balance (Previous Report Line 31)
29 Less: A. Net Collections (Same as line 4) B. Adjustments/Other
_______________ 30 Add: A. Request for Funds B. Adjustments/Other
_______________ 31 New Loan Balance 32 Letter of Credit outstanding 33
Availability Not Borrowed (Lines 27 less 31 & 32) Total New Loan Balance:



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1098.jpg]
BORROWING BASE REPORT Borrower: Rpt # Obligor Number: Date: Loan Number: Period
Covered:___________ to ________________ COLLATERAL CATEGORY A/R Inventory Total
Eligible Collateral Description 1 Beginning balance (previous report - Line 8) 2
Additions to Collateral (gross sales or purchases) 3 Other additions (add back
any non-A/R cash in line 3) 4 Deductions to Collateral (Cash Received) 5
Deductions to Collateral (Discounts, other) 6 Deductions to Collateral (Credit
Memos, all) 7 Other non-cash credits to A/R 8 Total Ending Collateral Balance 9
Less Ineligible – past due 10 Less Ineligible – cross-age (30%) 11 Less
Ineligible – foreign 12 Less Ineligible – Contra 13 Less Ineligible – Other
(attached schedule) 14 Total Ineligibles –Accounts Receivable 15 Less Ineligible
– inventory slow-moving 16 Less Ineligible – inventory offsite not covered 17
Less Ineligible – inventory work-in-process 18 Less Ineligible – Consigned 19
Less Ineligible – Other (attached schedule) 20 Total Ineligibles Inventory 21
Total Eligible Collateral 22 Advance Rate Percentage % % 23 Net Available -
Borrowing Base Value 24 Reserves 25 Total Borrowing Base Value 26 Revolver Line
Total Revolver Line $25,000,000 27 Maximum Borrowing Limit (Lesser of 25 or 26)*
Total Available LOAN STATUS 28 Previous Loan Balance (Previous Report Line 31)
29 Less: A. Net Collections (Same as line 4) B. Adjustments/Other
_______________ 30 Add: A. Request for Funds B. Adjustments/Other
_______________ 31 New Loan Balance 32 Letter of Credit outstanding 33
Availability Not Borrowed (Lines 27 less 31 & 32) 34 Borrowing Base (other
Borrower) Total New Loan Balance: 35 AGGREGATE BORROWING BASE (lines 25 & 34)
Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement dated as of [●] (as it may be amended or modified from time to
time, the “Credit Agreement”) among Harmonic Inc. and Harmonic International
GmbH (the “Borrowers”), the other Loan Parties, and JPMorgan Chase Bank, N.A.,
as Lender, the Borrowers are executing and delivering to Lender this Borrowing
Base Certificate accompanied by supporting data (collectively referred to as the
“Report”). The Borrowers represent and warrant to Lender that this Report is
true and correct, and is based on information contained in Borrowers’ own
financial accounting records. The Borrowers, by the Borrower Representative’s
execution of this Report, hereby ratify, confirm and affirm all of the terms,
conditions and provisions of the Credit Agreement and certify on this ________
day of ___________, 20__ that the Borrowers are in compliance with the Credit
Agreement. Unless otherwise defined herein, capitalized terms used herein have
the meanings ascribed thereto in the Credit Agreement. BORROWER REPRESENTATIVE’S
NAME: AUTHORIZED SIGNATURE:



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1099.jpg]
EXHIBIT B COMPLIANCE CERTIFICATE To: JPMorgan Chase Bank, N.A. This Compliance
Certificate (this “Certificate”), for the period ended _______ __, 20__, is
furnished pursuant to that certain Credit Agreement dated as of [●] (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
Harmonic Inc. and Harmonic International GmbH (collectively, the “Borrowers”),
the other Loan Parties, and JPMorgan Chase Bank, N.A., as Lender. Unless
otherwise defined herein, capitalized terms used in this Certificate have the
meanings ascribed thereto in the Credit Agreement. THE UNDERSIGNED HEREBY
CERTIFIES THAT: 1. I am the of the Borrower Representative and I am authorized
to deliver this Certificate on behalf of the Borrowers and their Subsidiaries;
2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the compliance of
the Borrowers and their Subsidiaries with the Agreement during the accounting
period covered by the attached financial statements (the “Relevant Period”); 3.
The attached financial statements of the Borrowers and, as applicable, their
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Credit Agreement and, except as may have been otherwise
expressly agreed to in the Credit Agreement, in accordance with GAAP
consistently applied, and (b) to the extent that the attached are not the
Borrowers’ annual fiscal year end statements, are subject to normal year- end
audit adjustments and the absence of footnotes; 4. The examinations described in
paragraph 2 did not disclose and I have no knowledge of, except as set forth
below, (a) the existence of any condition or event which constitutes a Default
or an Event of Default under the Credit Agreement or any other Loan Document
during or at the end of the Relevant Period or as of the date of this
Certificate or (b) any change in the Accounting Method or in the application
thereof that has occurred since the date of the annual financial statements
delivered to the Lender in connection with the closing of the Credit Agreement
or subsequently delivered as required in the Credit Agreement; 5. I hereby
certify that, except as set forth below, no Loan Party has changed (i) its name,
(ii) its chief executive office, (iii) its principal place of business, (iv) the
type of entity it is or (v) its state of incorporation or organization without
having given the Lender the notice required by the Security Agreement; 6. The
representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof,
except (i) to the extent that any such representation or warranty specifically
refers to an earlier date, in which case it is true and correct in all material
respects only as of such earlier date, and (ii) that any representation or
warranty which is subject to any materiality qualifier is true and correct in
all respects; 7. Schedule I attached hereto sets forth financial data and
computations evidencing the Borrowers’ compliance with certain covenants of the
Credit Agreement, all of which data and computations are true, complete and
correct;



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1100.jpg]
8. Schedule II attached hereto sets forth all copyrights, trademarks and
patents, letter-of-credit rights and commercial tort claims acquired by the Loan
Parties since the [Effective Date][delivery of the last Compliance Certificate
submitted pursuant to the Credit Agreement], as required by Sections 4.7, 4.8
and 4.9 of the Security Agreement; and 9. Described below are the exceptions, if
any, referred to in paragraph 4 hereof by listing, in detail, the (i) nature of
the condition or event, the period during which it has existed and the action
which the Borrowers have taken, are taking, or propose to take with respect to
each such condition or event or (ii) change in the Accounting Method or the
application thereof and the effect of such change on the attached financial
statements: The foregoing certifications, together with the computations set
forth in Schedule I and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , . HARMONIC INC., as the
Borrower Representative By: Name: Title:



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1101.jpg]
Schedule I to Compliance Certificate Compliance as of _________, ____ with
Provisions of Section 6.12 of the Credit Agreement (d) Liquidity. The Company
shall have Liquidity of not less than $20,000,000 as of the end of each fiscal
quarter of the Company. Total cash $ Permitted Investments $ Aggregate
Availability $ Liquidity $ Compliance as of the compliance test date shown
above: [__] Yes [__] No (e) Minimum EBITDA. The Company shall have EBITDA,
determined as of the end of each fiscal quarter of the Company for the period of
the four consecutive fiscal quarters ending on such date, of not less than $1.
Net Income $ plus Interest Expense $ plus income tax expense $ plus depreciation
expense $ plus amortization expense $ plus non-cash stock compensation and other
non-cash $ expenses, rents and operating lease expenses plus extraordinary,
unusual or non-recurring items $ plus (A) transition, integration, business
optimization and $ similar fees, charges and expenses related to acquisitions
and business combinations and (B) restructuring, discontinued operations or
similar charges, in each case to the extent permitted under the Loan Documents
and in an amount in the aggregate, for this addback and the addback above, not
to exceed 15% of EBITDA (prior to giving effect to any adjustments or add backs)
plus transaction costs associated with the Credit Agreement $ not to exceed
$240,000 plus any net gain realized upon the sale or other disposition of $ any
asset or disposed operations (including pursuant to any Sale and Leaseback
Transaction) which is not sold or otherwise disposed of in the ordinary course
of business, to the extent such sale or disposition is permitted under the Loan
Documents minus any cash payments made during such period in respect $ of
non-cash charges described above taken in a prior period minus extraordinary
gains and any non-cash items of income $ TOTAL (EBITDA) $ Compliance as of the
compliance test date shown above: [__] Yes [__] No



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1102.jpg]
(f) Adjusted Quick Ratio. The Company will not permit the Adjusted Quick Ratio,
determined on the last day of each fiscal quarter of the Company, to be less
than 1.10 to 1.00. (A) Quick Assets $ (B) Current liabilities $ Minus current
portion of deferred revenue $ Minus current portion of Convertible Notes $ Minus
current portion of operating lease liability $ Total (B) $ Adjusted Quick Ratio
[(A) ÷ (B)] ____ to 1.00 Compliance as of the compliance test date shown above:
[__] Yes [__] No



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1103.jpg]
EXHIBIT C JOINDER AGREEMENT THIS JOINDER AGREEMENT (this “Agreement”), dated as
of [ ], is entered into between ________________________________, a
_________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A. (the
“Lender”) under that certain Credit Agreement dated as of [●] (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”) among Harmonic Inc. and Harmonic International GmbH (the
“Borrowers”), the other Loan Parties party thereto, and the Lender. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. The New Subsidiary and the Lender
hereby agree as follows: 1. The New Subsidiary hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, the New Subsidiary will be
deemed to be a Loan Party under the Credit Agreement and a “Loan Guarantor” for
all purposes of the Credit Agreement and shall have all of the obligations of a
Loan Party and a Loan Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, (b) all of the covenants set forth in Articles V and VI of the Credit
Agreement and (c) all of the guaranty obligations set forth in Article IX of the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
9.10 and 9.13 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Loan Guarantors, to the Lender, as provided in Article IX of the
Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal. 2. If required, the New Subsidiary is,
simultaneously with the execution of this Agreement, executing and delivering
such Collateral Documents (and such other documents and instruments) as
requested by the Lender in accordance with the Credit Agreement. 3. The address
of the New Subsidiary for purposes of Section 8.01 of the Credit Agreement is as
follows: 4. The New Subsidiary hereby waives acceptance by the Lender of the
guaranty by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary. 5. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which together shall constitute one and the same instrument. 1



--------------------------------------------------------------------------------



 
[jpmcreditagreementfinal1104.jpg]
6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. IN WITNESS WHEREOF, the New Subsidiary has caused this
Agreement to be duly executed by its authorized officer, and the Lender, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written. [NEW SUBSIDIARY] By: Name: Title: Acknowledged and
accepted: JPMORGAN CHASE BANK, N.A. By: Name: Title: 2



--------------------------------------------------------------------------------



 